IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE


 THE WILLIAMS COMPANIES                      Consolidated
 STOCKHOLDER LITIGATION                      C.A. No. 2020-0707-KSJM



                             MEMORANDUM OPINION

                            Date Submitted: February 5, 2021
                            Date Decided: February 26, 2021

Gregory V. Varallo, BERNSTEIN LITOWITZ BERGER & GROSSMANN LLP,
Wilmington, DE; Michael J. Barry, Christine M. Mackintosh, Kelly L. Tucker, GRANT &
EISENHOFER P.A., Wilmington, DE; Mark Lebovitch, Thomas G. James, BERNSTEIN
LITOWITZ BERGER & GROSSMANN LLP, New York, NY; Jeremy S. Friedman,
David F.E. Tejtel, FRIEDMAN OSTER & TEJTEL PLLC, Bedford Hills, NY; Counsel
for Plaintiffs.

William M. Lafferty, Kevin M. Coen, Lauren K. Neal, Sabrina M. Hendershot, MORRIS,
NICHOLS, ARSHT & TUNNELL LLP, Wilmington, DE; Andrew Ditchfield, Brian M.
Burnovski, Mari Byrne, DAVIS POLK & WARDWELL LLP, New York, NY; Counsel
for Defendants The Williams Companies, Inc., Alan S. Armstrong, Stephen W. Bergstrom,
Nancy K. Buese, Stephen I. Chazen, Charles I. Cogut, Michael A. Creel, Vicki L. Fuller,
Peter A. Ragauss, Scott D. Sheffield, Murray D. Smith, and William H. Spence.

Patricia R. Urban, Michael A. Weidinger, Megan Ix Brison, PINCKNEY, WEIDINGER,
URBAN & JOYCE LLC, Wilmington, DE; Counsel for Defendant Computershare Trust
Company, N.A.



McCORMICK, V.C.
         This litigation concerns the validity of a stockholder rights plan, or so-called “poison

pill,” a device that came to popularity in the 1980s as a response to front-end loaded, two-

tiered tender offers. Coercive tender offers of the 1980s were “to takeovers what the

forward pass was to Notre Dame football in the days of Knute Rockne,” 1 and a powerful

offense required a powerful defense. Of all the defenses developed to fend off hostile

takeovers, the poison pill was among the most muscular. 2 These bulwarks gained judicial

imprimatur in 1985 when the Delaware Supreme Court upheld a poison pill as an anti-

takeover device in Moran v. Household International, Inc. 3 Moran also established

intermediate scrutiny under Unocal as the legal framework for reviewing stockholder

challenges to poison pills. 4

         Poison pills metamorphosed post-Moran. The flip-over feature of the Moran pill

was augmented by a flip-in feature. 5 After the adoption of state anti-takeover statutes, 6

trigger thresholds crept down from the 20% threshold of Moran to 15% and then to 10%


1
  Robert A. Prentice, Front-End Loaded, Two-Tiered Tender Offers: An Examination of
the Counterproductive Effects of a Mighty Offensive Weapon, 39 Case W. Res. L. Rev.
389, 392 (1989).
2
 See generally Martin Lipton & Erica H. Steinberger, 1 Takeovers & Freezeouts § 6.03[4],
at 6-58 (L. J. Press 2009); Prentice, supra note 1 at 412–13.
3
    Moran v. Household Int’l., Inc. (Moran II), 500 A.2d 1346 (Del. 1985).
4
    Id. at 1357; see Unocal Corp. v. Mesa Petroleum Co., 493 A.2d 946 (Del. 1985).
5
  See generally Stahl v. Apple Bancorp, Inc., 1990 WL 114222 (Del. Ch. Aug. 9, 1990)
(validating flip-in poison pill).
6
  See, e.g., 8 Del. C. § 203 (preventing stockholders from engaging in a tender or exchange
offer for a period of three years after buying more than 15% of a corporation’s stock unless
certain criteria are met). See generally E. Norman Veasey, Jesse A. Finkelstein & Robert
J. Shaughnessy, The Delaware Takeover Law: Some Issues, Strategies and Comparisons,
43 Bus. Law. 865, 868 (1988).
in some instances. 7 The pill’s initial success engendered mission creep. Originally

conceived as anti-takeover armaments, poison pills were redirected to address other

corporate purposes such as protecting net operating loss assets. 8 Recently, pills have been

deployed to defend against stockholder activism.

       The plaintiffs in this litigation challenge an anti-activist pill adopted by the board of

directors of The Williams Companies, Inc. (“Williams” or the “Company”) at the outset of

the COVID-19 pandemic and amid a global oil price war.                  The Williams pill is

unprecedented in that it contains a more extreme combination of features than any pill

previously evaluated by this court—a 5% trigger threshold, an expansive definition of

“acting in concert,” and a narrow definition of “passive investor.”

       Unocal calls for a two-part inquiry, asking first whether the board had reasonable

grounds for identifying a threat to the corporate enterprise and second whether the response

was reasonable in relation to the threat posed. 9 The defendants identify three supposed

threats: first, the desire to prevent stockholder activism during a time of market uncertainty

and a low stock price, although the Williams board was not aware of any specific activist



7
 See generally Marcel Kahan & Edward Rock, Anti-Activist Poison Pills, 99 B.U. L. Rev.
915, 922 (2019) [hereinafter Anti-Activist Poison Pills].
8
  See, e.g., Versata Enters., Inc. v. Selectica, Inc., 5 A.3d 586, 607 (Del. 2010)
(“Selectica II”) (validating an NOL pill).
9
  The second prong of Unocal looks first to whether the defensive measure is draconian, in
the sense of being preclusive or coercive, before addressing whether the measure is in the
range of reasonableness. Unitrin, Inc. v. Am. Gen. Corp., 651 A.2d 1361, 1387–88
(Del. 1995) (quoting Paramount Commc’ns, Inc. v. QVC Network, Inc., 637 A.2d 34, 45–
46 (Del. 1994)). In this case, the plaintiffs do not argue that the rights plan is draconian,
and thus this decision goes right to the proportionality analysis.

                                               2
plays afoot; second, the apprehension that hypothetical activists might pursue “short-term”

agendas or distract management from guiding Williams through uncertain times; and third,

the concern that activists might stealthily and rapidly accumulate over 5% of Williams

stock.

         Of these three threats, the first two run contrary the tenet of Delaware law that

directors cannot justify their actions by arguing that, without board intervention, the

stockholders would vote erroneously out of ignorance or mistaken belief. This decision

assumes for the sake of analysis that the third threat presents a legitimate corporate

objective but concludes that the Company’s response was not proportional and enjoins the

Williams pill.

I.       FACTUAL BACKGROUND

         Trial took place over three days. The record comprises 206 trial exhibits, live

testimony from four fact and three expert witnesses, deposition testimony from eight fact

and three expert witnesses, and one-hundred stipulations of fact. These are the facts as the

court finds them after trial. 10




10
   The Factual Background cites to: C.A. No. 2020-0707-KSJM docket entries (by docket
“Dkt.” number); trial exhibits (by “JX” number); the trial transcript (Dkts. 111–13) (“Trial
Tr.”); and stipulated facts set forth in the Parties’ Joint Pre-Trial Order (Dkt. 101) (“PTO”).
The following witnesses testified at trial: Plaintiff Steven Wolosky; Defendants Charles
I. Cogut, Murray D. Smith, Nancy K. Buese; Plaintiffs’ expert Joseph Mills; and
Defendants’ experts Guhan Subramanian and Bruce Goldfarb. The parties relied on the
deposition transcripts of the following witnesses: Williams’ Chief Financial Officer John
Chandler and Defendants Stephen W. Bergstrom, Vicki L. Fuller, and Murray D. Smith.
See Dkt. 88, Notice of Lodging of Dep. Trs. Exs. C–G. The deposition transcripts using
the witnesses’ last names and “Dep. Tr.”

                                              3
         A.      Williams and Its Board

         Williams is a publicly traded Delaware corporation with its headquarters in Tulsa,

Oklahoma. 11 It owns and operates natural gas infrastructure assets, including over 30,000

miles of pipelines and 28 processing facilities, and handles approximately 30% of the

nation’s natural gas volumes. 12

         At all times relevant to this decision, there were approximately 1.2 billion shares of

Williams common stock outstanding. Based on the stock’s trading price from March 2020

through the time of trial, Williams’ market capitalization ranged from approximately

$11.22 to $27.54 billion. About 50% of Williams’ outstanding shares are owned by

approximately twenty institutional investors. 13 Williams’ largest three stockholders—

Blackrock, Vanguard, and State Street—collectively hold almost a quarter of the

Company’s common stock. 14

         Williams’ certificate of incorporation establishes a straight Board of Directors (the

“Board”) and provides “that directors shall be elected annually for terms of one year.” 15

Williams stockholders have the right to remove directors without cause and to act by

written consent. 16


11
     PTO ¶ 14.
12
     JX-32 at 5; PTO ¶ 14.
13
     JX-156 (“Goldfarb Report”) ¶¶ 22–24.
14
  Goldfarb Report ¶ 24. Each of BlackRock, Vanguard, and State Street filed a Schedule
13G with the SEC in connection with its stake in Williams. Id.
15
     JX-8 Art. FIFTH ¶ B, at 28 (May 20, 2010 Form 8-K).
16
  See id. ¶ C, at 28 (stating that the “stockholders shall not have the right to remove any
one or all of the Directors except for cause and by . . . affirmative vote,” but then stating
                                               4
         As of March 2020, the Board comprised twelve members—CEO Alan Armstrong

and eleven outside directors. The complaint names as defendants Armstrong and ten of

the outside directors—Stephen W. Bergstrom, Nancy K. Buese, Stephen I. Chazen, Charles

I. Cogut, Michael A. Creel, Vicki L. Fuller, Peter A. Ragauss, Scott D. Sheffield, Murray

D. Smith, and William H. Spence (collectively, the “Director Defendants”). 17

         B.      Williams’ Prior Experience with Stockholder Activism

         In late 2011, Soroban Capital Partners LLC (led by Eric Mandelblatt) (“Soroban”)

and Corvex Management LP (led by Keith Meister) (“Corvex”) each acquired slightly less

than 5% of Williams stock. 18       Through a February 2014 agreement with Williams,

Mandelblatt and Meister joined the Board. 19

         During their tenure, Mandelblatt and Meister were instrumental in pressing for a

merger with Energy Transfer Equity LP. 20 After the merger was terminated, six of the

Board’s thirteen members—including Mandelblatt and Meister—attempted to remove and




that “[t]he first sentence of this Paragraph C, shall be of no force and effect after the annual
meeting of stockholder [sic] in 2013”); see also PTO ¶ 109 (“Williams’ By-laws permit
stockholders to remove members of the Board of Directors by written consent.”).
17
   Dkt. 1, Unsworn Verified Compl. for Decl. and Inj. Relief (“Wolosky Compl.”); JX-60
at 10–11, 16; PTO ¶¶ 15–25. The eleventh outside director, non-party Kathleen Cooper,
retired from the board and is not a defendant. JX-60 at 16; Trial Tr. at 308:8–11 (Smith).
18
     PTO ¶ 27; JX-104; Trial Tr. 309:17–310:8 (Smith); Bergstrom Dep. Tr. 37:6–38:6.
19
     PTO ¶ 29.
20
  Smith Dep. Tr. 9:13–18, 87:7–88:14; Chandler Dep. Tr. at 104:23–105:11; Fuller Dep.
Tr. at 83:7–9.

                                               5
replace Armstrong as CEO. 21 When this effort failed, those six directors resigned.22

Meister then threatened a proxy fight to replace the entire Board, 23 but he agreed to stand

down when Williams named three new independent directors—Bergstrom, Sheffield, and

Spence. 24 Bergstrom became Chair.

         Management also underwent significant change. Armstrong remained as CEO, but

the Company hired several new executives, including CFO John D. Chandler and General

Counsel T. Lane Wilson. 25

         Armstrong and Smith are the only two Director Defendants who served on the Board

during the Soroban and Corvex era; the others joined the Board in either 2016 or 2018. 26

Smith found Soroban and Corvex’s activism detrimental to the Company. 27 Smith further

felt that Soroban and Corvex pushed for short-term-value-enhancing agendas that were not

aligned with the Board’s long-term goals. 28

         C.      Williams Stock Price Plummets

         Before 2020, Williams stock price traded at a high of $24.04 and had been relatively

stable over the preceding months. In early 2020, however, the COVID-19 pandemic and


21
     PTO ¶ 30.
22
     Id.; Trial Tr. 312:7–23 (Smith).
23
     PTO ¶ 31; Trial Tr. 312:24–313:11 (Smith).
24
     PTO ¶ 31; Trial Tr. 313:12–19 (Smith); id. at 129:15–20 (Cogut).
25
     Trial Tr. 136:14–138:10 (Cogut); see JX-162 at 1–3.
26
  PTO ¶¶ 15–25 (listing the Director Defendants and the year in which each joined the
Board).
27
     See, e.g., Trial Tr. at 311:7–16, 314:1–17, 349:14–350:20 (Smith).
28
     Id. at 311:10–16 (Smith).

                                               6
the ensuing oil price war between Saudi Arabia and Russia shocked the oil market and sent

stock prices plummeting.

          The COVID-19 pandemic hit first. On January 31, 2020, the Department of Health

and Human Services “declared a public health emergency in response to the COVID-19

pandemic.” 29 Williams stock price fell to $18.90 by the end of February 2020. 30 During

this period, trading volume in Williams stock was high and fluctuated dramatically from

day to day, indicating “a lot of unusual and short-term-type trading.” 31

          The Board met on March 2, 2020, to discuss solutions for the declining stock price.

Management and representatives from Morgan Stanley explained that the stock was

approaching lows similar to those in 2010 and 2016, despite the fact that earnings were

25% higher and the Company was carrying significantly less debt. 32 The Board discussed

a share repurchase program but opted to preserve liquidity and continue to de-leverage

instead. 33

          Then came the oil price war. On March 8, 2020, Saudi Arabia cut prices in reaction

to Russia’s conduct at a March 2020 meeting of the Organization of the Petroleum




29
     PTO ¶ 34.
30
     Id. ¶ 36.
31
     Trial Tr. 538:19–539:1 (Buese).
32
  JX-34 at 1–2; JX-35 at 4 (noting that the Company’s stock price was “approaching lows
realized in 2010 and 2016 despite 25% higher earnings and >1 turn less of leverage during
other market stresses”).
33
  PTO ¶ 37; JX-34 at 1; JX-35 at 3–4; Trial Tr. 140:14–141:20 (Cogut); Chandler Dep.
Tr. at 203:21–204:4; Fuller Dep. Tr. at 278:16–280:13; Bergstrom Dep. Tr. at 216:11–16.

                                               7
Exporting Countries. 34 The following day energy stocks “fell to their lowest levels in 15

years, dropping 20% in a single day.” 35            Williams stock price closed at $14.99 on

March 9, 2020. 36 By March 19, Williams stock price had fallen to approximately $11,

which was close to a 55% decline since January 2020. 37

         D.     Cogut’s Plan

         Around early March 2020, outside director Cogut conceived of an alternative to the

repurchase program—a stockholder rights plan (the “Plan”). 38 Cogut, a retired lawyer who

had led the M&A and private equity practices of a prominent New York law firm, had

joined the Board in 2016. 39 Cogut had helped clients adopt rights plans roughly a dozen

times beginning in the 1980s. 40

         Cogut witnessed the evolution of poison pills throughout his career and described

them at trial as “the nuclear weapon of corporate governance.” 41 He explained his

understanding that the poison pill was historically designed to protect companies from



34
     PTO ¶¶ 38, 83.
35
     Id. ¶ 39 (internal quotation marks omitted).
36
     Id. ¶ 40; PTO Ex. A.
37
     PTO Ex. A; JX-157 (“Subramanian Report”) ¶ 22 & n.48.
38
   A flip-in poison pill generally works as follows: A company issues its stockholders
rights that have nominal value unless somebody acquires an amount of shares above a
specified triggering threshold, at which point the rights become exercisable, for everyone
other than the acquiring persons, into common or equivalent shares worth more than the
exercise price. JX-155 (“Mills Report”) ¶ 28.
39
     PTO ¶ 19; JX-60 at 27.
40
     JX-60 at 27; Trial Tr. at 53:5–17 (Cogut).
41
     Trial Tr. at 53:18–55:1, 114:10–12 (Cogut).

                                                  8
hostile takeovers and that they originated in response to front-end loaded, two-tier tender

offers. 42 Cogut knew that acceptable trigger thresholds had declined from 20% to 15%,

with the occasional 10% trigger. 43 As trigger levels shrank, the pills’ uses expanded.

Cogut observed that companies began using pills to protect their net operating losses

(“NOLs”) and not just as a takeover deterrent. 44

         Like many Delaware corporations, Williams had an “on-the-shelf” pill (the “Shelf

Pill”)—a rights plan that the Company could quickly adopt in the event a threat arose. The

Board considered a “refreshment” of the Shelf Pill every so often; the last such refreshment

took place in October 2019. 45 The Shelf Pill was geared towards a traditional change of

control situation. 46 None of the Company representatives could testify as to details of the

Shelf Pill other than its existence, though Cogut testified that it likely had a trigger of 15%

and certainly greater than 5%. 47

         Cogut was not concerned with a potential takeover or with NOLs. 48 He felt that the

“circumstances that existed because of the pandemic” warranted “a different type of pill.” 49




42
     Id. at 53:10–54:4 (Cogut).
43
     Id. at 54:15–18 (Cogut).
44
     Id. at 55:2–10 (Cogut).
45
     JX-27 at 1; JX-29 at 2.
46
     Trial Tr. at 563:17–564:6 (Buese).
47
     Id. at 58:15–59:5 (Cogut).
48
     Id. at 64:19–23, 69:12–70:16, 93:16–19 (Cogut).
49
     Trial Tr. at 65:5–8 (Cogut).

                                              9
The “uncertainty” in the market required a solution that could “insulat[e]” management

from activists “who were trying to influence the control of the company.” 50

         Cogut suggested a rights plan to Wilson around March 2 when management was

considering its share repurchase proposal. 51 Cogut’s proposal “was not meant to deal with

the same issues as the stock buyback” and was not fully developed—he simply

recommended that “the concept [of a pill] should be considered” by management. 52 The

goal was to prevent “[a]ny activism that would influence control over the company at an

aggregate level above 5 percent.” 53

         Cogut made no distinctions among types of activism. 54 He hoped to impose a “one-

year moratorium” on activism of any type. 55 To accomplish this goal, he proposed “a

shareholder rights agreement with a 5% triggering threshold, a one-year duration, and an

exclusion for passive investors.” 56




50
     Id. at 69:8–70:16 (Cogut).
51
     Id. at 66:4–10 (Cogut).
52
     Id. at 65:19–24, 66:11–67:1 (Cogut).
53
     Id. at 70:20–71:5 (Cogut).
54
     Id. at 72:21–75:2 (Cogut).
55
    Id. at 118:11–18 (Cogut); see also id. at 154:22–155:23 (Cogut) (“I thought that the
company would be best off if there was a limitation on the ability of opportunistic investors
. . . who were interested in influencing control of the company, if there was a limitation on
what they could do, limit their voice over this period of uncertainty.”).
56
     PTO ¶ 44.

                                             10
         E.        Williams Management Proposes the Plan to the Board

         After Cogut proposed the Plan, Wilson consulted with Davis Polk & Wardwell LLP

(“Davis Polk”), the Company’s outside counsel. 57 Davis Polk then revised the Shelf Pill

and sent a draft to Wilson on March 11, 2020. 58

         After receiving the draft from Davis Polk, Wilson socialized the Plan among senior

management including Armstrong. Cogut expected Armstrong to support the idea because

he had “barely survived” Soroban and Corvex’s “attempt to get him fired.” 59

         Management liked the pill. At the time, Williams Director of Investor Relations &

Treasury Brett Krieg had been looking for a way to “monitor the potential emergence of

activists in this low price environment.” 60

         On March 17, Wilson forwarded a draft pill to Cogut, along with Davis Polk’s

“explanation of changes.” 61 Wilson noted that he, Armstrong, and Chandler were “all

supportive of moving forward proactively.” 62

         Wilson also asked Cogut to discuss the Plan with Bergstrom, who lacked any

experience with poison pills. 63 Cogut emailed Bergstrom to express his “view that

[Williams] should adopt a shareholders’ rights plan with a 1 year term, a 5% threshold, and


57
     See JX-42 at 1–2.
58
     Id. at 1; JX-42; see also JX-176 at 1.
59
     Trial Tr. at 137:8–15 (Cogut); JX-40; JX-174.
60
     JX-172 at 3; see also JX-171 at 2.
61
     JX-42 at 1.
62
     Id.; see also JX-175.
63
     Trial Tr. at 75:3–77:17 (Cogut); Bergstrom Dep. Tr. at 29:16–30:7; JX-176 at 1.

                                               11
an exception for 13g holders.” 64 Bergstrom agreed to discuss the Plan with Cogut the

following morning. 65

           In the meantime, Armstrong, Bergstrom, and Wilson scheduled an emergency

Board meeting to further evaluate Cogut’s Plan. 66 Wilson had also advised that holding

two meetings would look better; he recommended scheduling a “second board meeting to

approve, at least a day later, to show appropriate consideration by the Board.” 67

           Cogut and Bergstrom spoke by phone on the morning of March 18. 68 Bergstrom

expressed concern about the Plan’s novelty. He was wary of the 5% trigger 69 and “had not

joined the enthusiasm of management to proceed.” 70 During a call later that morning,

Bergstrom expressed similar concerns to Wilson. 71

           F.     The Board Calls an Urgent Meeting

           The Board scheduled its first meeting for the evening of March 18. 72 An agenda

distributed to the Board prior to the meeting identified two discussion topics: (i) the Plan,

which the agenda gave forty minutes, and (ii) whether to hold the annual stockholder



64
     JX-41.
65
     Id.
66
     JX-176 at 1.
67
     JX-43 at 1; see also JX-47 at 1.
68
     See JX-41.
69
     Trial Tr. at 79:19–82:20 (Cogut).
70
     Id. at 76:14–21 (Cogut).
71
     JX-50; JX-52.
72
   PTO ¶ 46. In the lead up to the meeting, stockholder activism was a topic of discussion
in emails between Wilson, Davis Polk, and Morgan Stanley. JX-50; JX-52.

                                              12
meeting virtually, which the agenda gave twenty minutes. 73 The agenda attached a

presentation titled “Rights Plan Overview.” 74 The Board did not receive a draft of the Plan

before or during the March 18 meeting. 75

          The meeting lasted approximately seventy-five minutes, with most of that time

spent on the Plan. 76 Representatives from Davis Polk and Morgan Stanley attended the

meeting. 77

          During the meeting, Armstrong and Wilson delivered the presentation. 78 The

presentation identified the purposes of stockholder rights plans generally, the mechanics of

rights plans, and their dilutive effects. 79

          Management’s presentation explained that, generally, rights plans seek to:

          •         “Discourage unsolicited takeover attempts that do not offer an adequate price
                    to all stockholders or are otherwise not in the best interests of the company
                    and its stockholders;”

          •         “Discourage or prevent coercive or unfair takeover tactics” such as
                    “acquisitions of control through open market purchases[,] ‘street sweeps,’”
                    or “coercive tender offers, including partial and two-tiered tender offers;”

          •         “Encourage bidders to negotiate with the Board;” and




73
     JX-54 at 1.
74
     Id. at 1–2.
75
     See PTO ¶ 55.
76
  JX-55 at 1, 4; PTO ¶ 51; see also Trial Tr. at 152:4–7 (Cogut); id. at 326:18–327:11
(Smith); id. at 551:11–17 (Buese).
77
     JX-56 at 1–2.
78
     Trial Tr. 554:4–9 (Buese); JX-54 at 1.
79
     Id. at 3–10.

                                                  13
          •        “Provide the Board with [the] opportunity to preserve existing, more
                   advantageous strategies or to develop and implement superior
                   alternatives.” 80

          The next slide of the presentation explained that, generally, rights plans are not

intended to:

          •        “Prevent all acquisitions;”

          •        “Deter fully priced and fairly structured offers;”

          •        “Prevent proxy contests for representation on Board;” or

          •        “[P]revent a group of unaffiliated hedge funds from acquiring meaningful
                   positions . . . so long as they remain below the threshold.” 81

          The presentation went on to identify “the board’s duties.” 82 It also noted certain

“corporate governance matters,” including the possibility of negative reactions from

Institutional Shareholder Services Inc. (“ISS”) and the press. 83

          The presentation did not discuss any proposed features specific to the Plan, although

the minutes of the March 18 meeting reflect that the Board discussed a 5% trigger. 84

          In addition, the minutes of the March 18 meeting state that:

          •        Morgan Stanley “advised that, given the extremely unusual market volatility
                   primarily arising from the uncertainty relating to the coronavirus outbreak
                   and the disproportionate impact on the Company’s common stock price . . .
                   a Rights Plan is a valid consideration.”

          •        Morgan Stanley advised that “in light of existing disclosure regimes, and
                   high, volatile trading volumes, before the Company would have any insight

80
     Id. at 3.
81
     Id. at 4.
82
     Id. at 11–15.
83
     Id. at 16.
84
     JX-56 at 2.

                                                  14
                  or knowledge, an opportunistic investor could acquire a sizable position in
                  the Company’s common stock.”

           •      Armstrong stated “that the adoption of a Rights Plan would protect and
                  preserve the interests of long-term shareholders.”

           •      The Board discussed “protecting long-term shareholders (especially by
                  exempting all passive investors from the contemplated plan).” 85

           The Board also discussed the “market perception” and the anticipated reaction of its

stockholders, the press, and proxy advisory firms to the proposed Plan. 86 The directors

concluded that “further explanation to shareholders” could overcome bad publicity given

“the one year term and other . . . mitigating factors in respect of any potential negative

investor reaction.” 87

           Although the Board had not yet seen a draft of the Plan, by the end of the March 18

meeting, the Board had decided to adopt it. Buese stated that the Board had “unanimously”

decided that its “fiduciary duty required [it] to take action in light of the significant

dislocation of the stock” despite the “risk that shareholders could vote out a director” in

response. 88 The only open issues were logistical questions and a formal vote. 89

           As recommended by Wilson, the Board scheduled a second meeting for the

following day, the evening of March 19. 90 The Board briefly discussed transitioning its


85
     Id.
86
  Id.; JX-53 at 16; Trial Tr. at 550:20–551:10 (Buese); Fuller Dep. Tr. at 49:11–24, 59:13–
60:24.
87
     JX-56 at 2; Trial Tr. at 546:11–16 (Buese).
88
     Trial Tr. at 551:4–10 (Buese).
89
     See id. at 550:20–551:10 (Buese).
90
     Trial Tr. at 153:4–11 (Cogut).

                                                15
2020 Annual Meeting of Stockholders to a virtual setting before adjourning for the

evening. 91

         G.        The Board Adopts the Plan.

         Immediately after the March 18 Board meeting, Williams corporate secretary Bob

Riley emailed Computershare Trust Company, N.A. (“Computershare Trust”) noting that

“our Board will tomorrow adopt a shareholder rights plan” and asking to “chat tomorrow

about Computershare’s role as the rights agent.” 92 Later that evening, Riley emailed the

agenda and materials for the meeting to the Board, including the Plan. 93

         On the morning of March 19, Williams filed its 2020 Proxy Statement in

anticipation of its April 28, 2020 annual stockholder meeting. 94 The Proxy Statement did

not disclose that the Board was considering the Plan. 95

         An agenda was sent to the Board a few hours before the meeting. 96 The agenda

allocated sixty minutes to “[a]pproval” of a “Shareholder Rights Plan,” including: Morgan

Stanley’s presentation, discussion of the Plan, review of a draft Form 8-K and a Form 8A




91
     JX-56 at 2–4; Trial Tr. at 83:23–84:3, 152:4–7 (Cogut); id. at 551:11–17 (Buese).
92
     JX-58 at 1.
93
     JX-59; PTO ¶ 55.
94
     JX-60 at 4–5.
95
     See JX-60 at 7 (listing agenda items but not including information about the Plan).
96
     JX-65 at 1–2.

                                                16
registration statement, adoption of resolutions approving the Plan, and review of a draft

press release. 97

         The email also included a presentation prepared by Morgan Stanley. 98 Buese

testified that she reviewed these materials and “touch[ed] base” with Bergstrom and Wilson

prior to the March 19 Board meeting. 99 She did not review every detail but focused instead

on key terms and provisions.

         The March 19 Board meeting began at 6 p.m. with the full Board and representatives

from Morgan Stanley and Davis Polk in attendance. 100 The Morgan Stanley team opened

the meeting, beginning its presentation with an executive summary of the Plan before

turning to “Considerations Regarding a 5% Trigger.” 101 The executive summary stated:

                The key benefit of a rights plan is to prevent an opportunistic
                party from achieving a position of substantial influence or
                control without paying a control premium to other
                shareholders.

                A shareholder rights plan does not deter friendly or hostile
                M&A; however, an acquiror would be forced to negotiate with
                the Board.

                An activist would be limited in its ability to accumulate a large
                stake. 102


97
  Id. at 2. The agenda is dated March 18, 2020. Id. Given its distribution on March 19,
and the numerous differences from the March 18 agenda, this was likely a typo. See Buese
Dep. Tr. at 205:10–206:13.
98
     JX-65 at 3; see Trial Tr. at 153:12–16 (Cogut); id. at 596:18–597:4 (Buese).
99
     Trial Tr. at 552:7–553:6 (Buese).
100
      JX-67 at 1.
101
      JX-65 at 4–5.
102
      Id. at 4 (emphasis added) (formatting altered).

                                               17
            The executive summary stated that “campaigns from well-known activists are

expected to continue at a reasonable pace in the current market.” 103 In connection with this

prediction, the presentation stated that:

                    The rights plan would deter an activist from taking advantage
                    of the current market dislocation and challenges in monitoring
                    unusual trading patterns that results in a rapid accumulation of
                    a >5% stake. 104

            The presentation displayed a chart signaling an upward trend in stockholder

activism and predicting that such activism would not decline as significantly as it did in

response to the market downturn of 2008. 105

            As to the trigger, the presentation informed the Board that: (a) only 2% of rights

plans had triggers below 10%; (b) 76% of rights plans “set the trigger” between 15% and

20%; and (c) “[n]o precedents exist below 5%.” 106 The presentation did not cover any

other provisions of the Plan. 107

            Morgan Stanley walked the Board through its generation of an exercise price for the

warrants included in the Plan and the impact that triggering the Plan at that price would

have on Company stock. 108




103
      Id.
104
      Id.
105
      Id. at 8.
106
      Id. at 5.
107
      PTO ¶ 57; Chandler Dep. Tr. 146:15–148:3; see also Trial Tr. at 553:12–563:1 (Buese).
108
      Id. at 6–7.

                                                  18
          The Morgan Stanley team concluded its presentation with some general market data

regarding exercise price multiples. 109 It further identified a substantial decline in active

rights plans among public companies—only 55 at the end of 2019, down from a high of

946 at the end of 2009. 110

          After delivering the presentation, the Morgan Stanley and Davis Polk

representatives left the room to allow the Board to deliberate. 111 The minutes indicate that

the Board discussed “recent market events and the impact on the Company’s stock

price.” 112

          Cogut confirmed at trial that Morgan Stanley relayed the above information at the

March 19 Board meeting. He regarded the information about other rights plan triggers

“irrelevant” because “this was not a traditional shareholder rights plan.” 113

          Buese recalled that the Board discussed the potential impact the Plan would have

on the trading volume of Williams stock. 114 She further noted that the Board revisited

“several levels of thresholds” and “the acting in concert concept.” 115 Buese also recalled

that the Board discussed the “the fact that ISS has a reasonably dim view of rights plans.” 116



109
      Id. at 11–14.
110
      Id. at 10.
111
      JX-67 at 1.
112
      Id. at 2.
113
      Trial Tr. at 87:22–90:1 (Cogut).
114
      Id. at 555:20–556:6 (Buese).
115
      Id. at 556:16–557:11 (Buese).
116
      Id. at 560:2–11 (Buese).

                                              19
According to Buese, the Board collectively felt that “outreach and engagement and

education” would temper any investor dissatisfaction. 117

         Following discussion, the Board unanimously resolved to adopt a stockholder rights

plan “in substantially the form presented at the meeting.” 118 The March 19 meeting,

initially scheduled to last for one hour, adjourned after forty minutes. 119

         On March 20, 2020, the Company issued a press release that publicly disclosed the

Board’s adoption of the Plan (the “March 20 Press Release”). 120 On March 30, 2020, the

Company supplemented the 2020 Proxy Statement to disclose the Plan’s adoption (the

“March 30 Proxy Supplement”). 121

         The Board elected not to subject the Plan to a stockholder vote. Cogut testified that

the idea of allowing stockholders to vote on the Plan “was not raised” by Morgan Stanley,

Davis Polk, or any of the Board members. 122 At trial, the Director Defendants cited time

constraints as an additional consideration, 123 contending that the 2020 Proxy Statement

“was at the printer” by the time the Board began discussing the Plan. 124




117
      Id. at 561:21–562:6 (Buese).
118
      JX-67 at 2; Trial Tr. at 154:14–19 (Cogut); id. at 337:5–9 (Smith).
119
      JX-67 at 5.
120
      JX-69.
121
      JX-82.
122
      Trial Tr. at 118:8–119:8 (Cogut).
123
      Id. at 563:10–16 (Buese).
124
      Id. at 117:24–118:4 (Cogut).

                                               20
         H.     The Plan’s Features

         The Plan will expire at the end of one year and has four key features: (i) a 5%

trigger; (ii) a definition of “acquiring person” that captures beneficial ownership as well as

ownership of certain derivative interests, such as warrants and options; (iii) an “acting in

concert” provision that extends to parallel conduct and includes a “daisy chain” concept

(the “AIC Provision”); and (iv) a limited “passive investor” exemption.

         While the Plan’s features were a focal point of trial, they received little attention

during the March 18 and March 19 Board meetings. The Director Defendants confirmed

that Board discussions focused almost exclusively on the 5% trigger. 125 Although Buese

recalls having discussed the concept of the AIC Provision, 126 other directors testified that

the Board was informed only that the Plan would apply to groups of investors but did not

review or discuss the actual terms of the AIC Provision. 127 Most directors admitted that

they had not even read the key features of the Plan before this litigation began. 128

         The Plan operates in conjunction with regulatory requirements established by

federal and state law. Understanding the Plan’s features requires a quick refresher of

certain of those requirements.


125
      See id. at 329:21–331:5 (Smith).
126
    Id. at 548:8–22 (Buese); see also id. at 568:8–569:8 (Buese) (testifying that she
reviewed the AIC Provision prior to voting on the Plan). But see Buese Dep. Tr. at 225:1–
228:21 (testifying that she has no recollection of having reviewed the AIC Provision but
assumes that she did because it was her “common practice” to review Board materials).
127
   Trial Tr. at 95:17–96:13 (Cogut); id. at 345:5–21 (Smith); Bergstrom Dep. Tr. at 254:5–
22, 293:6–294:10; Fuller Dep. Tr. at 74:5–77:7, 80:3–21.
128
   Trial Tr. at 87:1–15, (Cogut); id. at 345:2–7 (Smith); Bergstrom Dep. Tr. at 253:9–24,
272:6–273:13; Fuller Dep. Tr. at 74:5–77:7, 80:3–21.

                                              21
            •      Section 13(d) of the Securities Exchange Act (the “Exchange Act”) requires
                   that non-passive investors report “beneficial ownership” of more than 5% of
                   a class of stock but gives investors a ten-day window to report ownership
                   levels using a Schedule 13D form. During that window, the investor is
                   permitted to continue accumulating stock.

            •      Section 13(d) does not include derivative securities in the definition of
                   “beneficial ownership.”

            •      Section 13(d) aggregates the beneficial ownership of investors who are
                   acting in concert, which under the Exchange Act occurs where “two or more
                   persons agree to act together for the purpose of acquiring, holding, voting or
                   disposing of equity securities of an issuer.” 129 Section 13(d)’s definition of
                   “acting in concert” does not capture “parallel conduct” (discussed below) nor
                   a “daisy chain” concept (discussed below).

            •      Section 13(d) excludes “passive investors,” defined as persons who acquired
                   “securities in the ordinary course of [their] business and not with the purpose
                   nor with the effect of changing or influence the control of the issuer.” 130

                   1.     The 5% Trigger

            The Plan established a trigger threshold of “5% or more.” 131 The Plan is triggered,

and the rights distributed, on “the close of business on the tenth Business Day after” a

“Person” (defined as an individual, firm, or entity) 132 acquires “beneficial ownership” of

5% or more of Williams stock or commences “a tender or exchange offer” that would result

in their ownership reaching that threshold. 133 Given Williams’ market capitalization in

March 2020, triggering the 5% threshold at the time the Plan was adopted would have




129
      17 C.F.R. § 240.13d–5(b)(1); see also Subramanian Report ¶ 41.
130
      See generally 17 C.F.R. § 240.13d-1.
131
      JX-69 at 22.
132
      Id.
133
      Id. at 21.

                                                  22
required an economic investment (sometimes referred to as a “toehold”) of approximately

$650 million. 134

                2.      Beneficial Ownership Definition

         The Plan’s definition of “beneficial ownership” starts with the definition found in

Rule 13d–3 of the Exchange Act, then extends more broadly to include “[c]ertain synthetic

interests in securities created by derivative positions,” such as warrants and options. 135

                3.      The AIC Provision

         The AIC Provision deems a Person to be “Acting in Concert” with another Person if:

                such Person knowingly acts (whether or not pursuant to an
                express agreement, arrangement or understanding) at any time
                after the first public announcement of the adoption of this
                Right Agreement, in concert or in parallel with such other
                Person, or towards a common goal with such other Person,
                relating to changing or influencing the control of the Company
                or in connection with or as a participant in any transaction
                having that purpose or effect, where (i) each Person is
                conscious of the other Person’s conduct and this awareness is
                an element in their respective decision-making processes and
                (ii) at least one additional factor supports a determination by
                the Board that such Persons intended to act in concert or in
                parallel, which additional factors may include exchanging
                information, attending meetings, conducting discussions, or
                making or soliciting invitations to act in concert or in
                parallel. 136

         Breaking it down, the AIC Provision deems a Person to be “Acting in Concert” with

another where the Person: (1) “knowingly acts . . . in concert or in parallel . . . or towards




134
      Subramanian Report ¶ 94.
135
      JX-69 at 3, 19.
136
      PTO ¶ 70; JX-69 at 18.

                                              23
a common goal” with another; (2) if the goal “relat[es] to changing or influencing the

control of the Company or [is] in connection with or as a participant in any transaction

having that purpose or effect;” (3) where each Person is “conscious of the other Person’s

conduct” and “this awareness is an element in their respective decision-making processes;”

and (4) there is the presence of at least one additional factor to be determined by the Board,

“which additional factors may include exchanging information, attending meetings,

conducting discussions, or making or soliciting invitations to act in concert or in

parallel.” 137 The fourth factor of this definition gives the Board “a great amount of latitude”

for making the “Acting in Concert” determination. 138

         The “parallel-conduct” dimension of the “acting in concert” provision (sometimes

referred to as a “wolfpack” provision) 139 is a feature of modern pills, 140 as Defendants’

expert witness Professor Guhan Subramanian of Harvard Law School and Harvard

Business School explained. 141 According to Subramanian, poison pills have always


137
      PTO ¶ 70; JX-69 at 18.
138
   Smith Dep. Tr. at 231:3–21, 248:15–24; Trial Tr. at 96:14–22 (Cogut); Mills Report
¶¶ 67–68.
139
   The phrase “wolfpacks” in this context refers to “a loose association of hedge funds that
employs parallel activist strategies toward a target corporation while intentionally avoiding
group status under [S]ection 13(d).” Subramanian Report ¶ 45 n.90 (quoting William R.
Tevlin, The Conscious Parallelism of Wolf Packs: Applying the Antitrust Conspiracy
Framework to Section 13(D) Activist Group Formation, 84 Fordham L. Rev. 2335, 2337
(2016)).
140
      Subramanian Report ¶¶ 48–49.
141
    Professor Subramanian is a recognized expert in corporate affairs and has been helpful
to this court on many occasions. In re Starz Appraisal, 2018 WL 4922095, at *1 (Del. Ch.
Oct. 10, 2018). His published work concerning policy questions of corporate law fills the
footnotes of many decisions of Delaware courts. See, e.g., In re CNX Gas Corp. S’holder
                                              24
included an acting-in-concert concept. Early poison pills required express agreements,

using language that tracked the definitions of a “group,” “affiliate,” and “associate” under

Section 13(d) and Rule 12b-2 of the Exchange Act. 142 Express agreement provisions do

not capture so-called wolfpack activism achieved through “‘conscious parallelism’ that

deliberately stop[s] short of an explicit agreement.” 143

         The AIC Provision includes a “daisy chain” concept, providing that “[a] Person who

is Acting in Concert with another Person shall be deemed to be Acting in Concert with any

third party who is also Acting in Concert with such other Person.” 144 Put differently,

stockholders act in concert with one another by separately and independently “Acting in

Concert” with the same third party.




Litig., 2010 WL 2291842, at *7 n.4, *10 n.5 (Del. Ch. May 25, 2010); In re CNX Gas Corp.
S’holder Litig., 2010 WL 2705147, at *11 (Del. Ch. July 5, 2010); In re MFW S’holders
Litig., 67 A.3d 496, 501 n.3, 530 n.162 (Del. 2013); In re Compellent Techs., Inc. S’holder
Litig., 2011 WL 6382523, at *22 n.11 (Del. Ch. Dec. 9, 2011); In re Del Monte Foods Co.
S’holders Litig., 25 A.3d 813, 840 n.5, 844 n.6 (Del. Ch. 2011); In re Cornerstone
Therapeutics Inc. S’holder Litig., 115 A.3d 1173, 1184 nn.44–45 (Del. 2015).
142
    Subramanian Report ¶ 41. Professor Subramanian notes that “under the Hart-Scott-
Rodino (HSR) Act, any person wishing to buy more than $94 million of Williams common
stock would have to disclose its position,” thus imposing a constraint on “activist
shareholders’ trading of Williams stock well before the Williams Pill became relevant.”
Id. ¶ 96; see 15 U.S.C. § 18a. But HSR does not include a group concept and does not
apply to the acquisition of nonvoting, derivative securities, such as stock options; the Plan
thus casts a wider net than federal antitrust law.
143
      Subramanian Report ¶ 45.
144
      JX-69 at 18.

                                              25
            The AIC Provision does not apply to a public proxy solicitation or tender offer. 145

Persons are not deemed to be “Acting in Concert” solely as a result of soliciting proxies in

connection with a “public proxy or consent solicitation made to more than 10 holders of

shares of a class of stock” or when soliciting tenders pursuant to a “public tender or

exchange offer.” 146 While this provision allows stockholders to initiate a proxy contest

and solicit proxies without triggering the Plan, it does not exempt routine communications

among stockholder before the launch of a proxy contest or tender offer.

            The AIC Provision is also asymmetrical. It excludes “actions by an officer or

director of the Company acting in such capacities,” such that incumbents can act in concert

without suffering the consequences of the Plan. 147

                  4.      The Passive Investor Definition

            The Plan carves out “Passive Investors” from the definition of “Acquiring Persons.”

The Plan defines “Passive Investor” to mean:

                   [A] Person who (i) is the Beneficial Owner of Common Shares
                   of the Company and either (a) has a Schedule 13G on file with
                   the Securities and Exchange Commission pursuant to the
                   requirements of Rule 13d-1(b) or (c) under the Exchange Act
                   with respect to such holdings (and does not subsequently
                   convert such filing to a Schedule 13D) or (b) has a Schedule
                   13D on file with the Securities and Exchange Commission and
                   either has stated in its filing that it has no plan or proposal that

145
    Id. (excluding from the AIC Provision Persons “(a) making or receiving a solicitation
of, or granting or receiving, revocable proxies or consents given in response to a public
proxy or consent solicitation made to more than 10 [stockholders] . . . , or (b) soliciting or
being solicited for tenders of, or tendering or receiving tenders of, securities in a public
tender or exchange offer”).
146
      Id.
147
      JX-69 at 18.

                                                   26
                relates to or would result in any of the actions or events set
                forth in Item 4 of Schedule 13D or otherwise has no intent to
                seek control of the Company or has certified to the Company
                that it has no such plan, proposal or intent (other than by voting
                the shares of the Common Shares of the Company over which
                such Person has voting power), (ii) acquires Beneficial
                Ownership of Common Shares of the Company pursuant to
                trading activities undertaken in the ordinary course of such
                Person’s business and not with the purpose nor the effect,
                either alone or in concert with any Person, of exercising the
                power to direct or cause the direction of the management and
                policies of the Company or of otherwise changing or
                influencing the control of the Company, nor in connection with
                or as a participant in any transaction having such purpose or
                effect, including any transaction subject to Rule 13d-3(b) of the
                Exchange Act, and (iii) in the case of clause (i)(b) only, does
                not amend either its Schedule 13D on file or its certification to
                the Company in a manner inconsistent with its representation
                that it has no plan or proposal that relates to or would result in
                any of the actions or events set forth in Item 4 of Schedule 13D
                or otherwise has no intent to seek control of the Company
                (other than by voting the Common Shares of the Company over
                which such Person has voting power). 148

         This carve-out was intended to ensure that truly passive investors would be exempt

from the definition of Acquiring Person under the Plan. 149 Director Defendants testified

as to their belief that the definition excludes Schedule 13G filers, defined under the

Exchange Act as an investor that “acquired such securities in the ordinary course of his




148
      PTO ¶ 69; JX-69 at 22.
149
   Trial Tr. at 106:11–16 (Cogut); id. at 546:20–547:5, 567:11–19 (Buese); Fuller Dep. Tr.
at 151:10–153:12; Chandler Dep. Tr. at 270:24–271:2, 286:24–288:23, 302:6–305:7;
Bergstrom Dep. Tr. at 272:23–273:2; PTO ¶ 44.

                                               27
business and not with the purpose nor with the effect of changing or influencing the control

of the issuer.” 150

         As drafted, however, the carve-out is far more exclusive. The definition uses “and”

before romanette (iii), which makes the three requirements of the provision conjunctive.

Thus, a stockholder must meet all three conditions to qualify as an exempt “Passive

Investor.” 151 Consequently, the definition excludes any investor that seeks to “direct or

cause the direction of the management and policies of the Company” as provided in

romanette (ii) of the definition. The “management and policies” qualifier of the AIC

Provision captures a broader range of activity other than the “changing or influencing . . .

control” language applicable to Schedule 13G filers. 152

         As most of the defense witnesses testified, this conjunctive language appears to have

been a mistake. 153 The intent was for the provisions to present two options: “(i) or (ii) and

(iii).” 154 Yet, the Board never discussed nor corrected this error. 155



150
    17 C.F.R. § 240.13d-1(b)(1)(i) (emphasis added); see Trial Tr. at 106:11–16 (Cogut);
id. at 566:23–567:19 (Buese); Smith Dep. Tr. at 215:21–216:3, 218:18–219:18; see also
JX-161 ¶ 46 (Goldfarb Rebuttal Report).
151
      JX-159 (“Mills Rebuttal Report”) ¶ 29.
152
      See Mills Report ¶¶ 28–33 (describing various forms of stockholder activism).
153
     See Trial Tr. at 107:3–109:15 (Cogut); id. at 606:9–607:13 (Buese); see also id. at
698:21–700:15 (Goldfarb). Subramanian stood out as the sole witness to read the Passive
Investor Definition disjunctively, contending that the provision should be read as “(i) or
(ii) and (iii).” Id. at 505:6–506:1 (Subramanian) (emphasis added). When confronted with
its language he stood his ground, referring to a conjunctive reading of the provision as “just
a red herring.” Id. at 421:16–423:17, 504:21–506:20 (Subramanian).
154
      Trial Tr. at 505:6–506:1 (Subramanian) (emphasis added).
155
      Id. at 110:11–111:21 (Cogut).

                                               28
         Even a disjunctive reading of the Rights Plan’s Passive Investor Definition is quite

narrow. 156 At the time the Board adopted the Plan, Williams had only three 13G filers in

its stock: BlackRock, Vanguard, and State Street. 157 Read disjunctively, the Passive

Investor Definition would include at most those three investors. 158

         I.     Public Reaction to the Plan

         The Board correctly anticipated that the market and stockholders would react

negatively to the Plan. 159 Two of Williams’ largest stockholders reached out regarding the

Plan shortly after its announcement, 160 and ISS recommended in an April 8 report that

stockholders vote against Bergstrom’s re-election at the Company’s annual meeting.

         In recommending against Bergstrom’s re-election, ISS cited “The board’s adoption

of a poison pill with a 5 percent trigger is problematic, as it is highly restrictive and could



156
      Id. at 109:11–110:4 (Cogut).
157
   Id. at 109:2–7 (Cogut); id. at 506:21–507:8 (Subramanian); see also Mills Report ¶¶ 37–
39 (observing that the Plan’s passive investor definition “impedes a wide range of socially
beneficial and/or value-enhancing behavior common to many of the largest institutional
investors, as well as routine discourse between and engagement among stockholders and
management”).
158
      Trial Tr. at 506:21–507:8 (Subramanian).
159
    See JX-56 at 2 (noting that the Board discussed a “potential negative investor reaction”
to the Plan); Trial Tr. at 550:20–551:10 (Buese); see also JX-63 (Williams’ management
and investor relations teams anticipating the negative reaction to the Plan).
160
   See JX-73 at 2–3 (Blackrock emailing Krieg the same day that the Plan was publicly
announced, stating that the Plan “doesn’t look good from an ESG perspective. Has there
been approaches? I think shareholders deserve to have transparency into any potential
discussions even if they don’t make LT [long-term] value creation sense . . . .”); JX-80 at
2–3 (Vanguard emailing Krieg on March 24, 2020, four days after the Plan was publicly
announced, asking to “talk with the appropriate company representative about Vanguard’s
holdings as they relate to your company’s Rights Agreement”).

                                              29
negatively impact the market for the company’s shares as the market recovers.” 161 ISS

noted, “the pill was not a reaction to an actual threat – real or perceived – of an activist

investor or hostile bidder.” 162 ISS further opined that “the board did not appear to consider

other alternatives,” that “[w]hen ISS asked the company whether it had considered a shorter

term, the answer appeared to be ‘no,’” and that “[w]hen ISS asked the company whether it

had considered adopting a more standard pill with a higher trigger and using its upcoming

annual meeting to seek shareholder ratification of its 5 percent plan, the answer appeared

to be ‘no.’” 163

          After recognizing on April 7, 2020, that “initial votes [were] trending against”

Bergstrom due to anti-Plan backlash, 164 Williams launched a stockholder outreach

campaign to preserve Bergstrom’s seat. 165 Williams engaged proxy soliciting firm Okapi

Partners and met with stockholders in an attempt “to turn around some of the votes that

ha[d] been cast and shore up the vote.” 166

          On April 14, 2020, Williams management held an investors call. The talking points

and agenda addressed the Plan’s adoption:




161
   JX-91 at 15. Williams and ISS had communicated regarding the Plan between March
24 and April, and ISS shared a draft of its report with Williams on April 1.
162
      Id. at 16.
163
      Id. at 18.
164
      Id. at 1.
165
      Id.; JX-88; JX-90.
166
   JX-91 at 1; see also JX-108 (April 13, 2020 email from Wilson detailing a stockholder
engagement game plan).

                                              30
            •     Their stated “Rationale for Adoption” was to “[p]revent an opportunistic
                  party from achieving substantial influence or control without paying a
                  control premium to other stockholders.” 167

            •     They selected the 5% threshold because with “stock market prices so
                  dislocated from fundamental values, a threshold above 5% would allow
                  enormous accumulations by non-passive investors (all passive investors are
                  exempt)” and because of the Company’s “recent past experiences with
                  activism,” when “Corvex and Sorobon [sic] owned, either as beneficial
                  owners or as economic interest owners, 9.96% of the Company’s outstanding
                  shares. Neither owned more than 5%.” 168

            •     “Many activist campaigns are conducted at levels below 10% ownership; a
                  level higher than 5% simply does not protect a company against an
                  opportunist.” 169

            •     “The Rights plan is intended to . . . reduce the likelihood of those seeking
                  short-term gains taking advantage of current market conditions at the
                  expense of the long-term interests of stockholders, or of any person or group
                  gaining control of Williams through open market accumulation or other
                  tactics without paying an appropriate control premium.” 170

            •     The Board selected a one-year duration because “[n]o one can predict the
                  duration of the current crisis and the Board wants the management focused
                  solely on the business, which the Rights Plan is intended to facilitate.” 171

In handwritten notes made to a print-out of the investors call agenda, Chandler wrote:

“limited scope  just activist.” 172

            Wilson circulated the talking points and agenda to Bergstrom and others on

April 14. In response, Bergstrom wrote:


167
      JX-187 at 3.
168
      Id.
169
      Id. at 6.
170
      Id.
171
      Id. at 7.
172
      Id. at 1.

                                                31
                  Only thing is [sic] would add is we saw a 50 plus percent in
                  stock price and a minimal decline in cash flow and business
                  fundamentals. We don’t talk about how our business didn’t
                  change. I use the term you have heard of throw the baby out
                  with the bath water. In our case they threw the bathtub out as
                  well. That is why we put it in place at that level because that
                  is exactly the kind of situation people with bad intentions look
                  for. Dislocation in market where fundamentals are incongruent
                  with that situation. 173

          Williams gave a slide presentation during the April 14 investors call and disclosed

the presentation the next day as a proxy supplement (the “April 15 Proxy Supplement”).

The presentation stated that the disclosure was intended to explain “the Board’s rationale

for adopting the [Plan], the [Plan’s] key terms, the Board’s process in adopting the [Plan],

and [the Company’s] corporate governance practices generally.” 174 It stated:

          •       “Our Board adopted a Rights Plan on March 19, 2020 after careful
                  consideration. This action was taken: [i]n light of unprecedented market
                  conditions and severe market declines [and] [i]n the best long-term interest
                  of our stockholders.”

          •       “Rationale and purpose of adoption: To prevent an opportunistic party from
                  achieving substantial influence or control without paying a control premium
                  to other stockholders.” 175

          •       “Company experience in recent past reinforced Board’s view that 5% is the
                  right threshold in this environment.” 176

          At the April 28, 2020 annual meeting, the stockholders re-elected Bergstrom to the

Board, but by a slim margin—only 67% of the shares were cast in favor of Bergstrom.177


173
      JX-114 at 10–11.
174
      JX-117 at 3.
175
      Id. at 5 (formatting altered).
176
      Id. at 7.
177
      Mills Report ¶ 76; JX-123 at 2.

                                                32
As Director Chazen noted shortly after the vote, “no one should take great solace from the

voting results,” as “[a] third of the vote against [Bergstrom] is much larger than I would

have guessed.” 178 Fidelity Investments, which voted in support of all directors, emailed

the Company to note that its support was cautionary: “I would encourage you to put the

pill up for a shareholder vote next year if it is extended or we likely will hold directors

accountable.” 179

         J.     The Board Fails to Redeem the Plan.

         The Board has the authority to redeem or amend the Plan, but it remains in place.180

         At trial, Buese offered one reason for why the Board did not redeem the Plan. She

speculated that doing so could send a signal “that the board believed we have achieved full

and fair value for the share price,” effectively setting “an artificial ceiling” on the value of

Williams stock. 181 Buese admitted that she did not discuss this justification with any other

director, vet it through advisors, or submit it for Board discussion. 182




178
      JX-126 at 1.
179
      JX-127 at 3–4.
180
      JX-69 at 48–49; Trial Tr. at 611:3–6 (Buese).
181
    Trial Tr. at 571:21–572:9 (Buese). Professor Subramanian made the same claim. See
Subramanian Report ¶ 76 (stating that “pills have signaling effects, and eliminating a pill
when there is no clear reason to do so could fuel speculation in the marketplace, thus
creating unnecessary disruption to the company”). The plaintiffs’ expert disputes this. See
Mills Rebuttal Report ¶ 46. The Board never considered the issue, so the experts’ dispute
is irrelevant.
182
      Trial Tr. at 611:21–612:14 (Buese).

                                              33
         In fact, outside of the context of privileged discussions concerning this litigation,183

the Board never considered redeeming the Plan. 184 In post-trial briefing, the defendants

claimed that maintaining the Plan was a business judgment duly considered by the Board—

they asserted that “the evidence shows that members of the Board, and on one occasion,

the Board as a whole, have considered whether to redeem the Plan and decided that it was

not in the Company’s best interests to do so.” 185 The defendants, however, asserted

privilege over the “one occasion” when the “Board as a whole” supposedly considered

whether to redeem the Plan. Consequently, there is no factual record to support the

defendants’ claim. 186

         Meanwhile, Williams stock price has substantially recovered. By June 8, 2020,

Williams stock price had returned to $21.58; it closed at $21.68 on August 24, 2020. 187

Third-quarter financial results for 2020 noted the “stability and predictability of business,”




183
    PTO ¶ 109, see also Trial Tr. at 120:22–121:15 (Cogut); id. at 355:21–356:9 (Smith);
id. at 611:13–20 (Buese); Bergstrom Dep. Tr. at 84:7–85:18; Fuller Dep. Tr. 183:19–
184:13, 202:16–203:17.
184
      PTO ¶ 109.
185
      Defs.’ Opening Br. at 56.
186
   Id. Plaintiffs filed a motion in limine to preclude Defendants from relying on the Board
communications over which Defendants asserted privilege. That motion is denied as
unnecessary. Because Defendants blocked testimony as to this Board meeting at trial and
in discovery, there is no factual record on which to base the finding they seek—that the
Board considered whether to redeem the Plan and determined that not doing so was in the
best interest of the Company.
187
      PTO ¶¶ 103–104.

                                                34
and Armstrong touted the Company’s strong performance “during a year marked by

disruption and uncertainty.” 188

          K.       This Litigation

          Plaintiff Steven Wolosky filed this litigation on August 27, 2020. Plaintiff City of

St. Clair Shores Police and Fire Retirement System (with Wolosky, “Plaintiffs”) filed a

similar action on September 3, 2020. The court granted expedition on September 8 and

consolidated the two actions on September 15.

          The operative complaint asserts a direct claim for breach of fiduciary duty against

the Director Defendants seeking declaratory and injunctive relief regarding the validity and

enforceability of the Plan. The Complaint also names as defendants the Company and

Computershare Trust solely in its capacity as the rights agent for the Plan (together with

the Director Defendants, “Defendants”). 189

          On November 11, 2020, over Defendants’ objection, the court certified a class

defined as: “all record and beneficial holders of company common stock who held stock

as of March 20, 2020, and who continue to hold stock through and including the date on

which the rights plan expires or is withdrawn, redeemed, exercised or otherwise




188
      Id. ¶ 105.
189
      PTO ¶ 26.

                                               35
eliminated,” excluding Defendants. 190 A three-day trial was held from January 12 to 14,

2021. Post-trial briefing concluded on February 5, 2021. 191

II.      LEGAL ANALYSIS

         Plaintiffs claim that the Director Defendants breached their fiduciary duties when

adopting and maintaining the Plan. This decision agrees and issues a mandatory injunction

requiring redemption.

         A.     Direct Versus Derivative

         The parties dispute whether Plaintiffs’ claim is derivative or direct. Plaintiffs argue

that their claim is direct. Defendants argue that Plaintiffs’ claim is derivative and thus

subject to Court of Chancery Rule 23.1, which requires Plaintiffs to either make a pre-suit

demand on the Board or to demonstrate that demand would have been futile. Plaintiffs did

not make a pre-suit demand, and Defendants argue that Plaintiffs have failed to

demonstrate demand futility, requiring judgment in Defendants’ favor.

         In 2004, the Delaware Supreme Court established a two-part test for determining

whether claims are direct or derivative in Tooley v. Donaldson, Lufkin & Jenrette, Inc. 192


190
   Dkt. 78, Tr. of 11.18.20 Oral Arg. and Rulings of the Ct. on Pls.’ Mot. for Class
Certification Held Via Zoom at 41.
191
    See Dkt. 106, The Williams Defs.’ Opening Post-Trial Br. (“Defs.’ Opening Br.”);
Dkt. 107, Pls.’ Post-Trial Br. (“Pls.’ Opening Br.”); Dkt. 115, The Williams Defs.’
Answering Post-Trial Br. (“Defs.’ Answering Br.”); Dkt. 117, Pls.’ Post-Trial Answering
Br. (“Pls.’ Answering Br.”). Computershare Trust filed memoranda with the court joining
in the Williams Defendants’ post-trial briefing. See Dkt. 108, Def. Computershare Trust
Company, N.A.’s Post-Trial Mem. or, Alternatively, Joinder in The Williams’ Defs.’
Opening Post-Trial Opening Br.; Dkt. 118, Def. Computershare Trust Company, N.A.’s
Joinder in The Williams Defs.’ Answering Post-Trial Br.
192
      845 A.2d 1031, 1033 (Del. 2004).

                                               36
            Tooley involved a third-party, two-step acquisition in which the target corporation

consented to the acquirer postponing the closing of the first-step tender offer by twenty-

two days. 193 Stockholder plaintiffs sued, claiming that the stockholders of the target

corporation had a contractual right to have the offer close on time. The plaintiffs claimed

that had the offer closed on time, the stockholders would have gotten their money faster.

As damages, the plaintiffs sought the time value of money that they had lost from the

delay. 194

            The Court of Chancery held that the claims were derivative and dismissed them

under Rule 23.1. 195 In reaching this conclusion, the trial court relied on Delaware decisions

employing the concept of “special injury” to determine when a plaintiff could sue

directly. 196 Those decisions defined special injury as a wrong “separate and distinct from

that suffered by other shareholders . . . or a wrong involving a contractual right of a

shareholder.” 197

            Applying the special-injury test, the trial court held that there was no meaningful

distinction between the contract rights of the tendering and non-tendering stockholders,

such that they all held parallel contract rights. 198       The decision then reasoned that



193
      Id. at 1034.
194
      Id.
195
      Id. at 1033.
196
      Id. at 1035; see Lipton v. News Int’l, Plc, 514 A.2d 1075, 1079 (Del. 1986).
  Moran v. Household Int’l, Inc., 490 A.2d 1059, 1070 (Del. Ch. 1985) (“Moran I”), aff’d,
197

500 A.2d 1346 (Del. 1985) (internal citations omitted).
198
      Tooley, 845 A.2d at 1035.

                                                37
“[b]ecause this delay affected all . . . shareholders equally, plaintiffs’ injury was not a

special injury, and this action is, thus, a derivative action at most.” 199 In other words, the

trial court accepted the argument that it was appropriate to treat a claim—there, a

contractual claim—as derivative if all of the stockholders held the same right and all

suffered the same injury to their parallel right.

         The Delaware Supreme Court reversed. The high court recognized that the concept

of special injury had become “amorphous and confusing” 200 and traced much of the

uncertainty to Bokat v. Getty Oil Co., where it held that “[w]hen an injury to corporate

stock falls equally upon all stockholders, then an individual stockholder may not recover

for the injury to his stock alone, but must seek recovery derivatively in [sic] behalf of the

corporation.” 201 The Tooley court described Bokat as “confusing and inaccurate” for the

following reasons:

                It is confusing because it appears to have been intended to
                address the fact that an injury to the corporation tends to
                diminish each share of stock equally because corporate assets
                or their value are diminished. In that sense, the indirect injury
                to the stockholders arising out of the harm to the corporation
                comes about solely by virtue of their stockholdings. It does not
                arise out of any independent or direct harm to the stockholders,
                individually. That concept is also inaccurate because a direct,
                individual claim of stockholders that does not depend on harm
                to the corporation can also fall on all stockholders equally,
                without the claim thereby becoming a derivative claim. 202

199
    Tooley v. Donaldson, Lufkin & Jenrette, Inc., 2003 WL 203060, at *4 (Del. Ch.
Jan. 21, 2003).
200
      Tooley, 845 A.2d at 1035.
201
      262 A.2d 246, 249 (Del. 1970), abrogated by Tooley, 845 A.2d at 1038–39.
202
      Tooley, 845 A.2d at 1037 (emphasis added).

                                               38
         In this passage, Tooley reframed the analysis in a way intended to remedy the

confusion caused by Bokat by distinguishing between (i) an injury that fell indirectly on all

stockholders equally, which supported a derivative claim, and (ii) an injury that affected

stockholders directly, even if all stockholders suffered the same injury, which gave rise to

a direct claim. 203 Tooley then expressly rejected the special-injury test in favor of a new,

two-part standard, asking: “(1) who suffered the alleged harm (the corporation or the suing

stockholders, individually); and (2) who would receive the benefit of any recovery or other

remedy (the corporation or the stockholders, individually)?” 204

         No decision since Tooley has addressed whether a claim seeking to enjoin a

stockholder rights plan is derivative. In one decision, this court dismissed under Rule 23.1

a claim for damages challenging a defensive action, but the defensive action did not involve

a rights plan and the plaintiff did not dispute that the claim was derivative. 205 In another

decision considering a challenge to a series of anti-takeover measures, the court deemed

the direct-derivative distinction immaterial to the outcome and thus declined to determine

whether the claims were solely derivative. 206


203
   See generally In re El Paso Pipeline P’rs, L.P. Derivative Litig., 132 A.3d 67, 97–99
(Del. Ch. 2015) (describing Tooley’s treatment of the analysis in Bokat), rev’d on other
grounds sub nom, El Paso Pipeline GP Co., L.L.C. v. Brinckerhoff, 152 A.3d 1248 (Del.
2016).
204
      Tooley, 845 A.2d at 1033.
205
    Ryan v. Armstrong, 2017 WL 2062902, at *10, *18 (Del. Ch. May 15, 2017) (dismissing
a concededly derivative stockholder challenge to a defensive measure where the plaintiff
failed to plead that a majority of the board was interested in the transaction and instead
relied on “Unocal to get around the demand requirement”).
206
   In re Ebix, Inc. S’holder Litig., 2014 WL 3696655, at *14–16 (Del. Ch. July 24, 2014)
(denying motion to dismiss claims challenging, in part, a golden parachute award as an
                                             39
          Tooley, however, did not expressly overrule the cases applying the special-injury

test, and the decision suggested that some of those cases might have reached the right

outcome, thus opening the door for litigants to rely on decisions predating Tooley. 207 In

briefing, Defendants rely on this court’s pre-Tooley decision in Moran (“Moran I”) for the

proposition that poison pill challenges must be brought derivatively.

          In Moran I, the board of Household International, Inc. (“Household”) adopted a

rights plan with 20% and 30% triggers as a preventive measure to fend off a potential

takeover by an entity affiliated with one of Household’s own directors. 208 Applying the

special-injury test, the trial court concluded that the stockholder plaintiff’s challenge was

derivative:

                 [W]here, as here, no shareholder is presently engaged in a
                 proxy battle, and the alleged manipulation of corporate
                 machinery does not directly prohibit proxy contests, such an
                 action must be brought derivatively on behalf of the
                 corporation.” 209




unreasonable anti-takeover device, concluding that “whether this claim is direct or
derivative is immaterial” to the outcome on a motion to dismiss); see also In re Gaylord
Container Corp. S’holders Litig., 747 A.2d 71, 81 (Del. Ch. 1999) (finding under the pre-
Tooley special-injury test that a claim challenging a rights plan was direct in nature, but
observing that claims “implicating the heightened scrutiny required by Unocal” will pass
the demand futility test under Aronson); In re Chrysler Corp. S’holders Litig., 1992
WL 181024, at *4 (Del. Ch. July 27, 1992) (concluding under the pre-Tooley special-injury
test that the court “need not (and therefore does not) decide whether the plaintiffs’ recission
claims [challenging a rights plan] are solely derivative” because they satisfied the Aronson
test).
207
      See Tooley 845 A.2d at 1039.
208
      Moran I, 490 A.2d at 1066.
209
      Id. at 1070.

                                              40
         Defendants interpret the above-quoted language as creating a rule that all poison pill

challenges are derivative subject to a narrow exception that applies during an active proxy

contest. 210 For simplicity, this decision refers to this characterization of Moran I as the

“derivative presumption.” Based on this presumption, Defendants argue that because

Plaintiffs are not engaged in a proxy contest, they cannot pursue their claims directly.

         As with any pre-Tooley holding, a court must determine whether the ruling resulted

from the now-defunct special-injury test. 211 The derivative presumption of Moran I suffers

from this flaw, as language found just two sentences after the above-quoted language

reveals: “Because the plaintiffs are not engaged in a proxy battle, they suffer no injury

distinct from that suffered by other shareholders as a result of this alleged restraint on the

ability to gain control of Household through a proxy contest.” 212 The emphasized language

reflects that the Moran I court viewed the exception—a stockholder’s active pursuit of a

proxy battle—as a “separate and distinct” feature giving rise to a special injury. Absent

that special injury, the Moran I court saw the pill as affecting the rights of all stockholders

to the same degree. The derivative presumption of Moran I thus appears to be a direct

application of the special-injury test, and this aspect of Moran I was thus impliedly

abrogated by Tooley.

         Even before Tooley, the derivative presumption of Moran I drew criticism. Just a

few months after the Delaware Supreme Court issued Moran II, which affirmed Moran I


210
      Defs.’ Opening Br. at 22.
211
      See Tooley, 845 A.2d at 1039.
212
      Moran I, 490 A.2d at 1070 (emphasis added).

                                               41
without addressing the derivative question, a federal court rejected a pleading-stage

argument that a claim challenging a poison pill adopted by the board of Crown Zellerbach

Corporation was derivative in nature. 213

          In 1994, the American Law Institute’s Principles of Corporate Governance

highlighted the issue, commenting that “[c]ases have divided as to whether the issuance of

a ‘poison pill’ security can be challenged by a direct action on the grounds that it chills

voting rights or restricts the alienability of the shareholder’s stock.” 214 Foreshadowing the

law’s development in Tooley, the passage criticized Moran I because its “focus on the

similarly of treatment misses the central point that fundamental shareholder rights (e.g.,

voting and alienability) can be infringed by a variety of board actions that treat existing

shareholders alike.” 215

          In 1999, this court in Gaylord criticized the derivative presumption in Moran I. 216

There, management owned a majority of the company’s Class B, super-voting stock, which

gave management control of the company. 217 A Chapter 11 restructuring required that the

company reclassify its Class B stock and issue additional equity, which would reduce

management’s voting power from 74% to 20%. 218 Planning ahead, the management-



213
      See Duman v. Crown Zellerbach Corp., 107 F.R.D. 761, 764–65 (E.D. Ill. 1985).
  2 Principles of Corporate Governance: Analysis and Recommendations § 7.01 n.3, at 29
214

(Am. L. Inst. 1994).
215
      See id.
216
      See Gaylord, 747 A.2d at 76–79.
217
      Id. at 72–73.
218
      Id. at 73.

                                               42
dominated board developed a strategy to maintain their control. First, the board adopted a

poison pill with a 15% trigger that made it economically impractical for anyone to

accumulate a meaningful block without the board’s approval. Second, management

exercised its power at both the board and stockholder levels to adopt a series of defensive

charter and bylaw amendments before their voting control expired. 219 The stockholders

challenged the defensive measures and the claims survived a motion to dismiss. 220

            On a motion for class certification, then-Vice Chancellor Strine was required to

determine whether the complaint pled derivative or direct claims. 221 He criticized the

reasoning of the rule of Moran I on multiple grounds, centering on Moran I’s failure to

acknowledge who suffered the harm. 222 He pointedly asked “why a board’s action to

interpose itself between stockholders who are ordinarily free to sell their shares, and

purchasers who are ordinarily free to buy those shares—if improper—works an injury on

the corporation as an entity.” 223 By contrast, he thought it was “obvious” that the plan

infringed on stockholders’ fundamental rights to sell and vote. 224 In the end, the Vice

Chancellor followed the derivative presumption of Moran I but observed that the ruling



219
      Id.
220
    Then-Vice Chancellor Balick denied the motion, concluding that Unocal applied
without analyzing whether the plaintiff’s claims were direct or derivative in nature,
reasoning that invocation of Unocal sufficed to defeat a motion to dismiss. In re Gaylord
Container Corp. S’holders Litig., 1996 WL 752356, at *2 (Del. Ch. Dec. 19, 1996).
221
      See Gaylord, 747 A.2d at 74–75.
222
      See id. at 76–79.
223
      Id. at 78 (emphasis added).
224
      Id.

                                               43
was immaterial on the facts of the case. 225 The Vice Chancellor explained that if the

plaintiff stated a claim implicating Unocal, then the practical effect was “automatic demand

excusal” under Aronson. 226

         Tooley addressed the faulty logic of Moran I’s derivative presumption. It is now

possible to embrace the reasoning of Gaylord and acknowledge that poison pills, if

improper, work an injury on stockholders directly by interfering with at least two

fundamental stockholder rights.

         “Modern corporate law recognizes that stockholders have three fundamental,

substantive rights: to vote, to sell, and to sue.” 227 From these fundamental rights flow




225
      Id. at 82–83; see Moran I, 490 A.2d at 1069–71.
226
    Gaylord, 747 A.2d at 83; id. at 81 (observing that “[s]o long as the plaintiff states a
claim implicating the heightened scrutiny required by Unocal, demand has been excused
under” Aronson). At the time, that statement accurately described of Delaware law. The
Aronson test announced in 1984 used “the standard of review for the challenged decision
as a proxy for whether directors face a substantial likelihood of liability sufficient to render
demand futile.” United Food and Commercial Workers Union v. Zuckerberg, 2020
WL 6266162, at *15 (Del. Ch. Oct. 26, 2020). For many years following Aronson,
application of enhanced scrutiny or entire fairness had the collateral effect of satisfying the
pleading-stage demand futility analysis. Id. at *9–11. Delaware law subsequently evolved
to imbue the derivative-direct distinction with greater practical import. As Vice Chancellor
Laster explained in his recent Zuckerberg decision, the standard of review no longer serves
as a proxy for determining whether demand will be futile, and the hair-splitting direct-
derivative distinction now has greater significance in the current jurisprudential landscape
of Delaware law. Id. at *15–16; see also Armstrong, 2017 WL 2062902, at *13 (rejecting
a per se rule that a well-pled Unocal claim is sufficient to survive a Rule 23.1 demand
futility analysis).
227
    Strougo v. Hollander, 111 A.3d 590, 595 n.21 (Del. Ch. 2015); see also EMAK
Worldwide, Inc. v. Kurz, 50 A.3d 429, 433 (Del. 2012); Unitrin, 651 A.2d at 1379
(affirming stockholders’ fundamental right to vote).

                                              44
subsidiary rights, including the right to communicate with other stockholders, 228 nominate

directors, 229 and communicate with (and even oppose) management and the Board. 230 As

this court has observed, “[o]ne of the basic rights of a stockholder is to be able to

communicate with his fellow stockholders on matters germane to such stock, and, if

necessary, to organize other stockholders for corporate action.” 231

         All rights plans interfere to a some degree with the right to sell and the right to vote,

but Moran held that the level of interference is nominal in the traditional anti-takeover pill

that has both a relatively high trigger and an exception for soliciting revocable proxies. A

traditional pill did not attempt to restrict stockholder communications. As discussed below,

the Plan goes beyond a traditional pill by combining a parsimonious trigger of 5% with the

AIC Provision and a limited passive ownership exception. Through this combination of

provisions, the Plan limits the act of communicating itself, whether with other stockholders

or management. It also restricts the stockholder’s ability to nominate directors. It thus

infringes on the stockholders’ ability to communicate freely in connection with the

stockholder franchise, much of which occurs outside the context of proxy contests. 232 This

articulation of the harm flows to stockholders and not the Company. 233 In this way,


228
      B.F. Goodrich Co. v. Nw. Indus., Inc., 1969 WL 2932, at *2 (Del. Ch. Mar. 26, 1969).
229
      Harrah’s Ent., Inc. v. JCC Hldg. Co., 802 A.2d 294, 310–11 (Del. Ch. 2002).
230
      Abajian v. Kennedy, 1992 WL 8794, at *6 (Del. Ch. Jan. 17, 1992).
231
      B.F. Goodrich, 1969 WL 2932, at *2.
232
      Trial Tr. 189:13–190:14 (Mills).
233
   Defendants argue that Plaintiffs cannot show injury because Wolosky testified that he
does not intend on running a proxy contest, replacing any director, acquiring more than 5%
of Williams stock, engaging in a takeover transaction, or engaging with other stockholders,
                                                45
enjoining the Plan is a remedy that affects stockholders alone and not the Company. Thus,

Plaintiffs’ claim is direct under Tooley. 234

       B.     The Standard of Review

       The parties also dispute the applicable standard of review. Plaintiffs contend that

Unocal governs the court’s analysis. Defendants argue that the more deferential business

judgment standard applies.

       Since the Delaware Supreme Court’s decision in Moran, this court “and the

Supreme Court have used Unocal exclusively as the lens through which the validity of a

contested rights plan is analyzed.” 235

       Defendants nevertheless argue that the Board’s adoption and maintenance of the

Plan should be subject to business judgment review.         Defendants say that the sole




and he is not aware of any Williams stockholders who have refrained from taking this
action because of the Rights Plan. See Defs.’ Opening Br. at 21–22. They portray
Wolosky’s harm as entirely speculative. But it is not incumbent on a class representative
to prove a negative. Given the Plan’s features, the absence of stockholder activism could
be a consequence of the Plan. And the fact that the Plan is alleged to have impeded the
stockholder franchise suffices to render Plaintiffs’ claims direct.
234
   At trial, Wolosky testified that the Plan impairs the value of the Company as a whole
by stifling value-enhancing activities. Trial Tr. at 28:21–23 (Wolosky). Defendants seize
on this testimony to argue that any damages would flow to the Company as a whole and
not its stockholders directly. See Defs.’ Opening Br. at 20 (quoting Trial Tr. at 28:11–23
(Wolosky)). Defendants’ argument might have merit if Plaintiffs were pursuing a claim
for damages, but Plaintiffs seek only injunctive relief. See Wolosky Compl., Prayer for
Relief at 20–21. Because Plaintiffs are not seeking damages, this court need not resolve
whether such a claim would be derivative in nature.
235
   Third Point LLC v. Ruprecht, 2014 WL 1922029, at *15 (Del. Ch. May 2, 2014); see
also eBay Domestic Hldgs., Inc. v. Newmark, 16 A.3d 1, 28 (Del. Ch. 2010) (“Enhanced
scrutiny has been applied universally when stockholders challenge a board’s use of a rights
plan as a defensive device.”).

                                                46
justification for Unocal’s enhanced standard is “the omnipresent specter that a board may

be acting primarily in its own interests, rather than those of the corporation and its

shareholders.” 236 Defendants argue that this specter is not present where a poison pill is

designed to address stockholder activism as opposed to hostile takeover attempts.

         There are many possible responses to Defendants’ attempt to parse finely the

concept of entrenchment, but it suffices for present purposes to say that Defendants’

contention runs contrary to the Delaware Supreme Court’s decision in Selectica II.237

There, the poison pill was adopted for the purpose of preserving NOL assets and not

warding off hostile takeover attempts. 238      The court held that the Unocal standard

nevertheless applied because all poisons pills, “by . . . nature,” have a potentially

entrenching “effect.” 239 It is therefore settled law that the Board’s compliance with their


236
    Defs.’ Opening Br. at 27 (quoting Unocal, 493 A.2d at 954 (Del. 1985)); see also
Gaylord Container Corp. S’holders Litig., 753 A.2d 462, 474 (Del. Ch. 2000) (observing
the “omnipresent specter” implicated “[w]hen a board adopts measures designed to deter
or defend against an acquisition offer and thereby also against the possibility that the board
and management will lose their positions after the acquisition”).
237
      5 A.3d 586.
238
      Selectica II, 5 A.3d at 599.
239
   Id. (“Any NOL poison pill’s principal intent . . . is to prevent the inadvertent forfeiture
of potentially valuable assets, not to protect against hostile takeover attempts. Even so,
any Shareholder Rights Plan, by its nature, operates as an antitakeover device.
Consequently, notwithstanding its primary purpose, a NOL poison pill must also be
analyzed under Unocal because of its effect and its direct implications for hostile
takeovers.” (emphasis added)); see also Third Point, 2014 WL 1922029, at *15 & n.10
(applying Unocal to an anti-activist poison pill, observing that Delaware courts have “used
Unocal exclusively as the lens through which the validity of a contested rights plan is
analyzed” and that “[t]his includes cases in which a rights plan has been used outside of
the hostile takeover context”); Air Prods. and Chems. v. Airgas, Inc., 16 A.3d 48, 94
(Del. Ch. 2011) (observing that “[t]he Unocal standard of enhanced judicial scrutiny—not
the business judgment rule—is the standard of review that applies to a board’s defensive
                                             47
fiduciary duties in adopting and then failing to redeem the Plan must be assessed under

Unocal. 240

         C.      The Unocal Analysis

         Having addressed the two threshold issues, this decision now turns to the merits of

the enhanced scrutiny analysis. Unocal calls for a two-part inquiry. “The first part of

Unocal review requires a board to show that it had reasonable grounds for concluding that

a threat to the corporate enterprise existed.” 241 Framed more broadly, directors must

demonstrate that they acted in good faith to achieve a “legitimate corporate objective.” 242



actions taken in response to a hostile takeover,” and that “[t]his is how Delaware has always
interpreted the Unocal standard”); eBay, 16 A.3d at 28 (observing that “[e]nhanced
scrutiny has been applied universally when stockholders challenge a board’s use of a rights
plan as a defensive device”); Yucaipa Am. Alliance Fund II, L.P. v. Riggio, 1 A.3d 310,
330–36 (Del. Ch. 2010) (applying Unocal to an anti-activist poison pill).
240
    Defendants attempt to meet Selectica with an overly narrow concept of entrenchment.
“Entrench” means to fortify a position—to make change difficult or unlikely. See, e.g.,
Entrench, Merriam Webster, https://www.merriam-webster.com/dictionary/entrench
(defining “entrench’ as “to place within or surround with a trench especially for defense,”
“to place (oneself) in a strong defensive position,” and “to establish solidly”); Entrench,
Cambridge Dictionary, https://dictionary.cambridge.org/us/dictionary/english/entrench
(defining “entrench” as “to firmly establish something . . . so that it cannot be changed”);
Entrench, Lexico, https://www.lexico.com/en/definition/entrench (defining “entrench” as
to “[e]stablish (a person or their authority) in a position of great strength or security,” noting
that the word originates from “the sense ‘place within a trench’”). As discussed below, the
Board in this case acted with the purpose of insulating the Board and management from
stockholder influence during a time of uncertainty. This conduct thus seems to fit the
definition of entrenchment.
241
      Selectica II, 5 A.3d at 599.
242
   See Mercier v. Inter-Tel (Del.), Inc., 929 A.2d 786, 807–810 (Del. Ch. 2007) (cautioning
against placing “too much emphasis on the word ‘threat’” when conducting a Unocal
review); id. (stating that “[t]he core of Unocal’s utility really rests in the burden it asserts
on directors to: (1) identify the proper corporate objectives served by their actions; and (2)
justify their actions as reasonable in relationship to those objectives”).

                                               48
            To satisfy the first part of Unocal, Defendants must demonstrate that the Board

conducted a “good faith and reasonable investigation.” 243 The reasonableness of the

investigation is “materially enhanced” 244 where the corporate decision is approved by a

board comprising a majority of outside, nonemployee directors “coupled with a showing

of reliance on advice by legal and financial advisors.” 245

            To meet their burden under the first part of Unocal, however, Defendants must do

more than show good faith and reasonable investigation. “[T]he first part of Unocal review

requires more than that; it requires the board to show that its good faith and reasonable

investigation ultimately gave the board ‘grounds for concluding that a threat to the

corporate enterprise existed.’” 246       In other words, after conducting a reasonable

investigation and acting in good faith, the board must show that it sought to serve a

legitimate corporate objective by responding to a legitimate threat. If the threat is not

legitimate, then a reasonable investigation into the illegitimate threat, or a good faith belief

that the threat warranted a response, will not be enough to save the board.

            The second part of Unocal requires a board to show that the defensive measures

were “reasonable in relation to the threat posed.” 247 This element of the Unocal test



243
      Unocal, 493 A.2d at 955.
244
      Id.
245
   Selectica, Inc. v. Versata Enters., Inc., 2010 WL 703062, at *12 (Del. Ch. Feb. 26, 2010)
(“Selectica I”).
246
      Air Prods., 16 A.3d at 104 (quoting Selectica II, 5 A.3d at 599) (emphasis added).
247
   493 A.2d at 949. By adopting the nomenclature of Unocal, this court does not place
“too much emphasis on the word ‘threat.’” Mercier, 929 A.2d at 807.

                                               49
recognizes that a board’s powers to act “are not absolute” and that a board “does not have

unbridled discretion to defeat any perceived threat by any Draconian means available.” 248

When applying the reasonableness standard, the court does not substitute its judgment for

that of the board. The court instead determines whether the measure falls within “the range

of reasonableness.” 249

         When conducting the proportionality analysis, the court also examines the

relationship between the defensive action that the directors took and the problem they

sought to address. 250 The court thus examines “the reasonableness of the end that the

directors chose to pursue, the path that they took to get there, and the fit between the means

and the end.” 251 It is the specific nature of the threat that “sets the parameters for the range




248
      493 A.2d at 949.
249
      Unitrin, 651 A.2d at 1387–88 (quoting Paramount, 637 A.2d at 45–46).
250
      See Mercier, 929 A.2d at 808.
251
   See Obeid v. Hogan, 2016 WL 3356851, at *13 (Del. Ch. June 10, 2016) (providing
overview of enhanced scrutiny); Mercier, 929 A.2d at 810–811 (explaining that when
directors take action that affects stockholder voting, enhanced scrutiny requires that the
defendant fiduciaries bear the burden of proving (i) that “their motivations were proper and
not selfish,” (ii) that they “did not preclude the stockholders from exercising their right to
vote or coerce them into voting a particular way,” and (iii) that the directors' actions “were
reasonable in relation to their legitimate objective”); id. at 811 (“If for some reason, the fit
between means and ends is not reasonable, the directors would also come up short.”); see
also In re Dollar Thrifty S’holder Litig., 14 A.3d 573, 598 (Del. Ch.2010) (explaining that
when applying enhanced scrutiny, “the court seeks to assure itself that the board acted
reasonably, in the sense of taking a logical and reasoned approach for the purpose of
advancing a proper objective, and to thereby smoke out mere pretextual justifications for
improperly motivated decisions”); id. at 599–600 (“[T]he reasonableness standard requires
the court to consider for itself whether the board is truly well motivated (i.e., is it acting for
the proper ends?) before ultimately determining whether its means were themselves a
reasonable way of advancing those ends.”); cf. Yucaipa, 1 A.3d at 337 (“Unitrin left room
                                               50
of permissible defensive tactics” and a “reasonableness analysis requires an evaluation of

the importance of the corporate objective threatened; alternative methods for protecting

that objective; impacts of the defensive action and other relevant factors.” 252

              1.     The Director Defendants’ Reasons for Acting

       The Director Defendants’ actual and articulated reason for taking action figures

prominently in the Unocal analysis. In the traditional language of Unocal, the directors

must have identified and responded to a legitimate corporate threat. They cannot justify

their conduct based on threats that they never identified or beliefs they did not hold. 253

Before turning to the question of whether the threat is legitimate, the court must determine

why the Director Defendants acted. This decision therefore starts by making factual

findings concerning the threat or corporate objective to which the Board was responding

when adopting the Plan.

                     a.     The Actual Threats That the Board Identified

       It is often difficult to distill a unified purpose behind a decision made by a group of

people; often, members of the group have different reasons for supporting a decision. It is

particularly difficult to discern such a purpose in the context of litigation, where there is




for a determination that a non-preclusive, non-coercive defensive measure was nonetheless
unreasonable in light of the threat faced by the corporation.”).
252
   Selectica I, 2010 WL 703062, at *19 (internal quotation marks omitted) (first quoting
Unitrin, 651 A.2d at 1384, and then quoting Paramount Commc’ns, Inc. v. Time Inc.,
571 A.2d 1140, 1154 (Del. 1989)) (internal quotation marks omitted).
253
   See, e.g., Chesapeake Corp. v. Shore, 771 A.2d 293, 332 (Del. Ch. 2000) (finding that
board did not identify and consider a threat it later relied on at trial).

                                             51
always the risk that fact witnesses will recall events that occurred prior to litigation through

the lens of newly crafted litigation positions.

       This challenging task is further complicated here because the lawyer-drafted

documents to which one would typically look for a statement of a board’s purpose—e.g.,

board resolutions, board minutes, company disclosures—do not reflect the Board’s actual

intent. The materials from the March 19 Board meeting, including the resolution, the

March 20 Press Release, and the March 30 Proxy Supplement, all state that the Plan was

intended in part to serve as a takeover deterrent. 254 But the Plan was not designed for that




254
    JX-67 at 2 (March 19 Board meeting minutes) (“The Board deems it desirable and in
the best interests of the Company and its stockholders that steps be taken to preserve for
the Company’s stockholders the long-term value of the Company in the case of a coercive
or inadequate takeover or rapid accumulations of large positions by persons not having a
passive intent.” (emphasis added)); JX-69 at 2 (March 20 Williams press release) (“The
Board . . . has adopted the [Plan] to reduce the likelihood that a potential acquirer would
gain (or seek to influence or change) control of the Company by open market accumulation
or other tactics without paying an appropriate premium for the Company’s shares.
(emphasis added)); JX-82 at 3 (March 30 Proxy Supplement) (“The Board determined that
the adoption of the [Plan] is appropriate in light of the extreme market dislocation that has
resulted in the company’s stock being fundamentally undervalued. The conditions
stemming from the impact of COVID-19 on the economy and the volatility of the oil
market have resulted in significant decline in the company’s stock price. The [Plan] is
intended to enable all Williams stockholders to realize the full value of their equity
investment and to reduce the likelihood of those seeking short-term gains taking advantage
of current market conditions at the expense of the long-term interests of stockholders or of
any person or group gaining control of Williams through open market accumulation or
other tactics (especially in volatile markets) without paying an appropriate control
premium.” (emphasis added)); id. (“The company has, as of the date of this supplement,
reached out to all of our major stockholders regarding our rights plan. Most of the
stockholders we have engaged with to date have informed us that they understand the need
for the adoption of our [Plan] in the context of the highly unusual and extreme
circumstances that led to the current severe market conditions and the need to protect the
interests of the company and its long-term stockholders.” (emphasis added)).

                                              52
purpose, and some of the directors did not have that in mind when adopting the Plan. 255

The Plan was not adopted with the objective of deterring takeover attempts.

       In fact, the Plan was not adopted to protect against any specific threat at all. 256 The




255
   See Trial Tr. at 93:16–19 (Cogut) (confirming that “the pill wasn’t intended or designed
to deal with the risk of a takeover at all”); id. at 515:1–7 (Subramanian) (opining that “this
rights plan was not meant to be a hostile takeover deterrent” and that “the pill would have
been virtually irrelevant for that kind of hostile bid” because the company was vulnerable
to takeover activity for other reasons). Other witnesses were more qualified in their
statements, testifying that the Plan was not intended to deal with a specific takeover threat.
See, e.g., id. at 599:7–10 (Buese) (confirming that “the pill was not adopted in response to
any person or group attempting to take control of the company”); Bergstrom Dep. Tr. at
179:23–180:16 (testifying that he was “not aware of any specific takeover threat at the
time”). But see Fuller Dep. Tr. at 56:8–20 (testifying that “we were doing something to
protect the long-term shareholders and prevent someone coming in and, you know, sort of
acquiring stock at very low levels and possibly . . . forcing a sale of the company below its
long-term value” (emphasis added)).
256
    PTO ¶ 82; Trial Tr. at 544:8–15 (Buese) (testifying that “there was no actual threat”);
Bergstrom Dep. Tr. at 181:13–19 (testifying that “we were not aware of any specific threat,
as I earlier testified”); Fuller Dep. Tr. at 234:22–235:5 (testifying that she perceived no
“current threat” to Williams when the Plan was adopted); see also JX-78 at 11 (Chandler
telling investors during a Mar. 25, 2020 business update call: “we did not adopt that [rights]
plan . . . in response to any specific threat”); JX-187 at 12 (Krieg emailing Wilson and
Chandler on Apr. 13, 2020, with points for Apr. 15, 2020 investor relationship call, stating
that the “[p]lan was not adopted in response to any known / specific threat”); JX-62 at 1
(Chandler writing in a Mar. 19, 2020 email: “I do think it is important to leave the reader
with the belief this [adoption of the Plan] is not being done because of some ominous
business results that will be coming out . . . . But purely because we don’t think the market
price is reflective of our value.” (ellipses in original)); id. at 2 (Chandler writing in a
Mar. 18, 2020 email: “We will want to alleviate fears that we are doing this because
something ominous is coming.”); id. (Krieg writing in a Mar. 18, 2020 email that “the
strong position of our business is not being recognized by the market; we don’t want
opportunist [sic] to swoop in and claim the true value of the business at an artificially low
value”); Trial Tr. at 92:5–10 (Cogut) (“I think it’s an open question as to whether or not
there needed to be a threat for us to have taken this action.”); id. at 353:6–354:2 (Smith)
(testifying that he was not aware of any activists, or persons generally, seeking to take
advantage of Williams stock price at the time the Plan was adopted).

                                              53
Board was not concerned about any specific activist threat. 257 Nor was the Board acting to

preserve any specific asset like an NOL. 258 Instead, the Board was acting pre-emptively to

interdict hypothetical future threats. 259

       The Plan was also not adopted in light of the Company’s prior experience with

activism, although Defendants took that position throughout this litigation. 260 It is true that




257
    See Trial Tr. at 321:8–10 (Smith) (testifying that he was not aware of “any particular
risks with respect to shareholder activism”); id. at 93:20–94:7 (Cogut) (“There was, to the
best of our knowledge at that point, very little activist involvement, but there was . . .
a market opportunity for people who might want to come in and exercise influence and
control over the company. . . .”); id. at 599:11–14 (Buese) (confirming that the Plan “was
not adopted in response to any person or group attempting to exercise influence over the
company”); Bergstrom Dep. Tr. at 182:5–9 (testifying that “[t]here was not any specific
activist investor threat”); Fuller Dep. Tr. at 196:3–13 (testifying that the “danger” was that
“someone could amass a fair amount of stock and put itself in a position of forcing the
board to take action that was not in the best interest of the long-term shareholders”).
258
   Trial Tr. at 598:23–599:2 (Buese); id. at 346:19–22 (Smith); Chandler Dep. Tr. at
195:17–21.
259
    See JX-73 at 1 (Wilson emailing management on Mar. 20, 2020: “I think I can help
convince [Blackrock] that this was solely a proactive effort, that we monitor our positions
frequently and that we have no indication of anyone being in our stock. We can also be
very definitive that we have not received an offer. I also think its fair game to point out
that the company has been through this once before recently and saw how an activist can
destroy long term value – again purely proactive.” (emphasis added)); id. at 2 (Wilson
emailing management on Mar. 20, 2020: “I think we can craft a very good argument that
this should be viewed by our long term investors as good governance. . . . Activists always
push the needle in the wrong direction on those issues, so we are being proactive to prevent
an activist from making a lot of short term money at the cost of the very things Blackrock
views as most important.” (emphasis added)).
260
    JX-144 at Response to Interrogatory No. 1 (“The Board’s views and conclusions were
also reinforced by Williams’ experience during the 2013 to 2016 time period with two
shareholder activists, each of whom held less than 5% of Williams stock but who acted
together in a coordinated attempt to exert substantial influence over Williams.”);
Subramanian Report ¶ 16 (“I understand from my review of deposition testimony taken in
this action that one of the factors that motivated the Board’s adoption of a poison pill in
                                              54
Williams management cited prior activism as a justification for the Plan when

communicating with stockholders in advance of the annual meeting. 261 It is also true that

Smith’s prior experience appears to have contributed to his support of the Plan. 262 But

there is no evidence that it was a motivating factor of the Board as a whole. The Board

simply did not discuss the Company’s prior experience with activism during the March 18

or March 19 meetings. 263 This justification appears to have emerged at the Board level

after the Plan had been adopted. 264 Indeed, Cogut testified that “the fact that the company



March 2020 was Williams’ past experience with shareholder activists several years
earlier.”).
261
    See, e.g., JX-117 at 7 (communicating to stockholders that “Company experience in
recent past reinforced Board’s view that 5% is the right threshold in this environment”);
JX-70 at 1 (strategizing a response to Blackrock’s concerns, Wilson noting that “it’s fair
game to point out that the company has been through this once before recently and saw
how an activist can destroy long term value”); JX-187 at 3 (noting, in a document
containing talking points for conversations with investors, that Company representatives
should discuss: “Company recent past experiences with activism – Corvex and Sorobon
[sic] owned, either as beneficial owners or as economic interest owners, 9.96% of the
Company’s outstanding shares. Neither owned more than 5%.”).
262
   See JX-46 (Smith emailing Wilson on the evening of March 17 that he was “[v]ery
happy about the upcoming discussion on a shareholders rights plan especially after
recounting to [Cogut] what we went thru [sic] in 2015/16”); see also Trial Tr. at 322:9–
323:12 (Smith) (testifying that his email referred to the activism Williams had previously
faced, but that he had not discussed that experience “at this particular time”); id. at 351:23–
352:24 (Smith).
263
      Trial Tr. at 334:1–10 (Smith); id. at 548:23–549:3 (Buese); id. at 143:21–144:4 (Cogut).
264
    For example, Cogut’s first mention of the prior activism appears in an April 9, 2020
email exchange with Wilson where Wilson suggested adding to the “talking points” to be
discussed with stockholders that “Corvex and Sorobon [sic] owned, either as beneficial
owners or as economic interest owners, 9.96% of our outstanding shares. We’ll have that
in the talking points or facts. It goes to the very reason we did 5%.” JX-104. But see Trial
Tr. at 169:5–12 (Cogut) (testifying that the 5% trigger “was there for a number of reasons,
but not because the Corvex and other guys had 9.6”). And testimony by the Director
Defendants unequivocally confirms that the subject was never discussed by the Board in
                                               55
had to deal with activists before was not a motivating force” 265 and that he “would have

had the same idea whether or not the company had ever had activist experience.” 266

         The record is clear that the Company’s declining stock price was the initial catalyst

for the Board’s decision. Testimony and contemporaneous emails align on this fact. 267

The context and timing of the Plan’s adoption further corroborates it, as the Board called

an “urgent” meeting as its stock price continued to decline in the wake of the market

disruption caused by COVID-19 and the oil pricing war. 268

         When asked during trial and at their respective depositions about the reasons for

adopting the Plan, Cogut, Smith, Buese, Bergstrom, and Fuller testified generally that the




connection with its pill deliberations. Id. at 143:21–144:4 (Cogut); id. at 334:1–19;
352:15–353:5 (Smith); id. at 548:23–549:15, 577:23–579:11 (Buese).
265
      Trial Tr. at 143:21–24 (Cogut).
266
      Id. at 144:2–4 (Cogut).
267
   See JX-50; JX-62; JX-171; Trial Tr. at 320:1–24 (Smith); id. at 551:7–10, 554:18–555:3
(Buese); Bergstrom Dep. Tr. at 182:5–14; see also Trial Tr. at 147:20–148:5 (Cogut)
(“And, obviously, other than being concerned that there would be market dislocation
because of COVID, you know, I had no expectation that, you know, over the course of the
next two to three weeks that the stock would fall the way it did.”).
268
    See JX-45 at 1 (proposing “an urgent special telephonic board meeting to discuss the
possibility of a shareholder rights plan”); PTO ¶ 83 (“The conditions that caused the
significant decline in Williams stock price stemmed from the impact of COVID-19 on the
economy and the volatility of the oil market relating to the pricing war . . . .”); PTO Ex. A
(noting Williams’ declining stock price during March 2020). In briefing, Plaintiffs made
much of the fact that Cogut testified that he “wasn’t really concerned that the [stock] price
was low,” see Pls.’ Opening Br. at 20, but Cogut made this statement almost immediately
after affirming his concern that “the stock price would create a certain amount of
opportunism and availability” for activism to emerge. Trial Tr. at 143:9–20 (Cogut).
Cogut’s testimony, therefore, does not undermine the weight of evidence reflecting that the
market-wide dislocation was the impetus behind the Plan.

                                              56
intent of the Plan was to deter stockholder activism, although they all added their own gloss

when articulating this purpose.

         Cogut’s testimony was the most unadorned and refreshingly candid. He testified

that he proposed the Plan to insulate the Board and management from all forms of

stockholder activism during the uncertainty of the pandemic. In Cogut’s words:

         •      The Rights Plan was a “novel concept” that used “the technology of
                shareholder rights plans to provide insulation [for] management during the
                uncertainty created by the pandemic.” 269

         •      The Plan’s objective was agnostic regarding different kinds of activism.
                When asked whether Cogut was “drawing distinctions between different
                kinds of activism” the Plan was trying to halt, he responded: “Any activism
                that would influence control over the company at an aggregate level above
                5 percent, yeah.” 270

         •      The Plan’s value was its ability “to prevent against an activist buying a
                toehold of 5 percent or more or acting in concert with other activists so that
                our management could be freed up . . . to run a company during
                COVID.” 271

         •      The Plan’s power was immense: “[T]he shareholder rights plan is the
                nuclear weapon of corporate governance,” and “nuclear weapons are
                deterrents” that would force activists to deal with the Board instead of talking
                to each other. 272

         •      The Plan’s objective was to impose a “one-year moratorium” on activism.273



269
    Trial Tr. at 69:8–11 (Cogut) (emphasis added); see also id. 69:22–70:1 (Cogut)
(confirming his view that the purpose of the pill was to “protect against activists during
COVID”); JX-41 (Cogut writing in a March 17, 2020 email that “[t]he goal is to prevent a
raider from taking advantage of the current situation”).
270
      Trial Tr. at 70:20–71:5 (Cogut) (emphasis added).
271
      Id. at 114:24–125:13 (Cogut) (emphasis added).
272
      Id. at 114:10–20 (Cogut) (emphasis added).
273
      Id. at 118:11–18 (Cogut) (emphasis added).

                                               57
         Smith similarly testified that he hoped to protect the company from outside

pressures to allow the Board and management to “get our job done.” 274 Smith expressed a

desire to protect long-term interests. Smith also expressed a desire to force stockholders

seeking to accumulate stock in excess of 5% to negotiate with the Board. In Smith’s words:

         •      He described the rights plan as “one more arrow in the quiver” to “protect
                the company from more outside pressures so we can get our job done.” 275

         •      His concern was: “[H]ow do we protect our long-term shareholders? And
                how do we protect this company?” 276

         •      He was not focused on “any particular risks with respect to shareholder
                activism,” but he instead sought to “creat[e] a pathway that would allow us
                to move forward.” 277

         •      He viewed the Plan as a form of buffer—“guardrails along the track so that
                we could have a map to be able to rationally deal with any type of event that
                might occur under a shareholder rights plan.” 278

         Buese too was concerned about stockholder activism, but she focused more

specifically on “short-term-oriented investors.” 279 She also expressed concerns about the

“rapid accumulation by shareholders.” 280 In Buese’s words:

         •      “[I]n the energy space, and the MLP sector in particular, there were a
                number of well-known short-termist parties and hedge funds who were


274
      Id. at 320:19–20 (Smith).
275
      Id. at 320:15–321:5 (Smith) (emphasis added).
276
      Id. at 320:21–24 (Smith) (emphasis added).
277
   Id. at 321:8–10 (Smith); see also JX-46 (Smith writing in a March 17, 2020 email that
he was “[v]ery happy about the upcoming discussion on a shareholders rights plan
especially after recounting to [Cogut] what we went thru [sic] in 2015/16”).
278
      Trial Tr. at 354:19–23 (Smith) (emphasis added).
279
      Id. at 539:22 (Buese).
280
      Id. at 601:16–17 (Buese).

                                              58
                known to work together in certain circumstances and had done so in the
                past.” 281

         •      The volatility in Williams stock price “was creating a lot of uncertainty and
                risk for the long-term value of the company that was completely
                unwarranted and not borne out by the performance of the company.” 282

         •      “[S]hort-term-oriented investors not infrequently will take the opportunity
                to build up, accumulate shares, and may act in a way or attempt to act in a
                way that is not consistent with the long-term, best interests of the overall
                shareholder group.” 283

         •      “[T]he rapid accumulation and the very low share price, even in just raw
                dollars, would potentially invite short-termism and hedge funds to jump
                in.” 284

         •      “[Y]ou see the short-termism come out of the woodwork” where “the
                market was reacting to the macro conditions with a great deal of
                velocity.” 285

         •      The Board discussed the threat of a rapid accumulation of stock at the
                March 19 meeting and Morgan Stanley advised that the Plan “would deter
                an activist from taking advantage of the current market dislocation and
                challenges in monitoring unusual trading patterns that results in a rapid
                accumulation of a >5% stake.” 286

         •      “[P]art of the fiduciary duty of the board members is that . . . if an offer is
                provided to the board and/or to management, that it’s our job to consider it
                and give it due course. The entire purpose of the [P]lan is to make sure that
                that was not done in a way that is only for the interests of the short-term
                investor taking that action and not in the overall best interests of the entire
                shareholder group for the longer term.” 287


281
      Id. at 548:12–16 (Buese) (emphasis added).
282
      Id. at 539:5–18 (Buese) (emphasis added).
283
      Id. at 539:21–540:2 (Buese) (emphasis added).
284
      Id. at 556:23–557:6 (Buese) (emphasis added).
285
      Id. at 539:5–13 (Buese) (emphasis added).
286
      Id. at 556:7–23 (Buese) (emphasis added).
287
      Id. at 566:9–21 (Buese) (emphasis added).

                                               59
         •       But the Board was not aware of a “rapid accumulation of Williams stock by
                 any particular investor” at the time the Plan: “[T]here was no actual
                 threat. . . . [I]t was a perceived threat . . . .” 288

         Bergstrom testified that the Plan specifically targeted activists. He echoed the

“guardrails” and “rapid accumulation” concerns raised by Smith and Buese.                       In

Bergstrom’s words:

         •       The Plan was “being used to avoid raiders – activists getting involved at the
                 company because the stock had dropped from $24 to eight and made it much,
                 much easier for somebody to come in who wanted to disrupt the company at
                 that point in time. And that was the . . . concern that I had.” 289

         •       Activist activity was the “big concern from my perspective. I’m not sure
                 how widely -- how wide that was a concern of the rest of the board. That
                 was clearly mine.” 290

         •       The Plan “allows the company to -- the board to negotiate and talk to the
                 shareholder who jumps in the middle and wants to do something different
                 dramatically or different than what the company currently is doing.” 291

         •       When the Plan was adopted, “[t]here was not any specific activist investor
                 threat,” but “the result in stock price decline certainly made it much, much
                 easier for that to occur.” 292

         •       He further explained that “we thought if we did nothing, that the company
                 was at risk for activist investors to do things that were not in the best interest
                 of the total shareholder base. . . . Plus, at that point, you know, the stock
                 price, our cash flow had not changed materially and the stock price had
                 dropped . . . by threefold. And the price was not representative of the value




288
      Id. at 544:8–15 (Buese) (emphasis added).
289
      Bergstrom Dep. Tr. at 52:19–53:2 (emphasis added).
290
      Id. at 50:11–14 (emphasis added).
291
      Id. at 31:9–25 (emphasis added).
292
      Id. at 182:5–9.

                                                 60
                of the cash flows going forward. And so we felt like as a board we needed
                to do something . . . to protect it.” 293

         Fuller testified that the Plan was intended to avoid disruption by insulating the

management team to allow them to focus on long-term interests. She too testified as to her

desire to protect the Company against short-termism and the rapid accumulation of stock.

In Fuller’s words:

         •      “The company is dealing with a whole host of very significant and serious,
                serious issues at this time. And what’s being discussed is something to put
                in place for the short-term to at least make sure that a group of activists don’t
                just take a position without having to declare themselves and their
                intention. . . . And I really wanted this excellent management team to at
                least be focused on making sure that we weren’t vulnerable.” 294

         •      “What was foremost in my mind was making sure that we got the best value
                for shareholders. And that . . . the management team was focused on
                making sure the company navigated and that shareholders, long-term
                shareholders . . . would not be in a position where there was a sale that was
                way below what the company was truly worth.” 295

         •      The “danger” posed was that the stock “was so underpriced that someone
                could amass a fair amount of stock and put itself in a position of forcing the
                board to take action that was not in the best interest of the long-term
                shareholders.” 296

         •      When asked about threats to corporate policy and effectiveness, she
                responded that she was “aware of . . . what had happened in a generic sense
                in 2013. And that it had been pretty really disruptive to the management of
                the company. And thinking about disruption, we are already in a disruptive
                environment, hugely disruptive, was something that I was concerned would
                have a negative effect on the operations of the company.” 297

293
      Id. at 184:10–185:7.
294
      Fuller Dep. Tr. at 233:3–234:19 (emphasis added).
295
      Id. at 57:25–58:13 (emphasis added).
296
      Id. at 196:3–13 (emphasis added).
297
      Id. at 225:16–25 (emphasis added).

                                               61
         A few themes emerge from the Director Defendants’ testimony. First, they all

expressed the sentiment that the Plan was intended to deter stockholder activism.298

Second, they desired to insulate the board from activists pursuing “short-term” agendas

and from distraction and disruption generally.          Third, they were concerned that a

stockholder might stealthily and rapidly accumulate large amounts of stock. 299

                       b.      The Legitimacy of the Actual Threats

         The first prong of Unocal requires evaluating whether the Board has demonstrated

that it conducted a good faith reasonable investigation and had “grounds for concluding

that a threat to the corporate enterprise existed.” 300 Defendants have demonstrated that the

Board conducted a good faith, reasonable investigation when adopting the Plan. The

Director Defendants are nearly all independent, outside directors. They considered the

Plan over the course of two meetings. Although aspects of the record create the impression

that the second Board meeting was window dressing, it is clear that there was genuine


298
      See also JX-187 at 1 (Chandler writing: “limited scope  just activist”).
299
    This last purpose features prominently in the documentary record as well. See JX-171
at 2 (Krieg writing: “One thing we are interested in is folks who may be getting close to
the 5% ownership line in real-time (so surveillance data). Could you all produce a report
that shows folks where [sic] are close to crossing the 5% ownership line or folks who look
like they might be ramping up their position (close to that line)?”); JX-172 at 3 (Krieg
writing: “[C]ould you all take a look at the surveillance data with a view to who might be
working their position upward, towards a 5% ownership position?”); JX-65 at 4 (Morgan
Stanley March 19 Board presentation stating that “[t]he rights plan would deter an activist
from taking advantage of the current market dislocation and challenges in monitoring
unusual trading patterns that results in a rapid accumulation of a >5% stake”); JX-117 at 5
(April 15 disclosure stating that the goal was “[t]o prevent an opportunistic party from
achieving substantial influence or control without paying a control premium to other
stockholders”).
300
      Air Prods., 16 A.3d at 104 (quoting Selectica II, 5 A.3d at 599).

                                               62
deliberation concerning the Plan. Defendants were advised by outside legal and financial

advisors who were available to answer questions. Certainly, aspects of the process were

less than perfect. 301 Still, nothing about the process jumps out as unreasonable. 302

         The real problem is not the process that Defendants followed, but the threats they

identified. The first threat was quite general—the desire to prevent stockholder activism

during a time of market uncertainty and a low stock price. The second threat was only

slightly more specific—the concern that activists might pursue “short-term” agendas or

distract management. The third threat was just a hair more particularized—the concern

that activists might rapidly accumulate over 5% of the stock and the possibility that the

Plan could serve as an early detection device to plug the gaps in the federal disclosure

regime. 303 Each of the three threats were purely hypothetical; the Board was not aware of




301
      See generally Pls.’ Answering Br. at 23–26.
302
    See Gaylord, 753 A.2d at 478–79 (finding a good faith, reasonable investigation under
similar circumstances); Moran II, 500 A.2d at 1356 (finding a good faith reasonable
investigation where the board received information from advisors, was informed as to “the
essentials of the [p]lan,” and had a “three-page summary” of the plan). To be sure, it would
have been better if the Director Defendants read the Plan or at least had a more meaningful
discussion of its features before adopting it. But these defects are not fatal. It is generally
true that a director does not need to read every work of a dense legal document to
demonstrate that the investigation was reasonable. See Moran I, 490 A.2d at 1068, 1083
(upholding rights plan even though “some directors were not conversant with the
implications of the plan”); Yucaipa, 1 A.3d at 343, 361 (upholding plan even though “some
directors admittedly had difficulty interpreting” it and observing that such difficulty was
“understandable because it [was] a complex agreement”). “Delaware law does not require
that a senior decision-maker . . . read every agreement in haec verba.” ASB Allegiance
Real Estate Fund v. Scion Breckenridge Managing Member, LLC, 2012 WL 1869416,
at *15 (Del. Ch. May 16, 2012), aff’d, 68 A.3d 665 (Del. 2013).
303
      See Subramanian Report ¶¶ 79–81.

                                              63
any specific activist plays afoot. The question presented is whether these hypothetical

threats present legitimate corporate objectives under Delaware law.

                             i.      Stockholder Activism

         “Stockholder activism” is a broad concept that refers to a range of stockholder

activities intended to change or influence a corporation’s direction. 304 Activists may

pressure a corporation to make management changes, implement operational

improvements, or pursue a sale transaction. They may seek to catalyze or halt a merger or

acquisition. More recently, “ESG activism” has come to the fore, and stockholders have

begun pressuring corporations to adopt or modify policies to accomplish environmental,

social, and governance goals. 305 Many forms of stockholder activism can be beneficial to

a corporation, as Defendants themselves recognize. 306

         Under Delaware law, the board of directors manages the business and affairs of the

corporation. 307 Thus, stockholder activism is directed to the board. And activists’ ability



304
   Mills Report ¶ 31; accord. Goldfarb Report ¶ 16 (“An activist investor is a shareholder
that seeks to induce management and the board of directors to make changes at a
company.”).
305
   See Mills Report ¶ 31; see also Omari Scott Simmons, Chancery’s Greatest Decision:
Historical Insights on Civil Rights and the Future of Shareholder Activism, 76 Wash. &
Lee L. Rev. 1259, 1289–90 (2019) (referring to ESG activism as “[t]he new wave of
corporate social activism” involving “the public-private spheres, evolution of corporate
social responsibility efforts, and expansion of corporate political rights”). Former-Chief
Justice Strine has also suggested that the “E” in “ESG” refers to employee-related action.
See Leo E. Strine, Jr. Toward Fair and Sustainable Capitalism 6 (U. Pa. Inst. For L. &
Econ. Res., Paper No. 19-39, 2019) (reframing ESG as “EESG,” noting “the vital missing
‘E’—the interests of companies’ employees”).
306
      See Trial Tr. at 73:7–10 (Cogut); id. at 536:2–16, 581:17–23 (Buese).
307
      8 Del. C. § 141(a).

                                              64
to replace directors through the stockholder franchise is the reason why boards listen to

activists. Most activists hold far less than a hard majority of a corporation’s stock, making

the main lever at an activist’s disposal a proxy fight. In this way, stockholder activism is

intertwined with the stockholder franchise.

         Under Delaware law, directors cannot justify their actions by arguing that “without

their intervention, the stockholders would vote erroneously out of ignorance or mistaken

belief” in an uncoerced, fully informed election. 308 “The notion that directors know better

than the stockholders about who should be on the board is no justification at all.” 309

         Viewing all stockholder activism as a threat is an extreme manifestation of the

proscribed we-know-better justification for interfering with the franchise.           That is,

categorically concluding that all stockholder efforts to change or influence corporate

direction constitute a threat to the corporation runs directly contrary to the ideological

underpinnings of Delaware law. The broad category of conduct referred to as stockholder

activism, therefore, cannot constitute a cognizable threat under the first prong of Unocal.

         To be sure, Delaware law does not categorically foreclose the possibility that certain

conduct by activist stockholders might give rise to a cognizable threat. Defendants cite to

four cases where a Delaware court upheld defensive actions taken in response to types of

stockholder activism. 310 All involved different scenarios and more specific threats.


308
      Pell v. Kill, 135 A.3d 764, 788 (Del. Ch. 2016).
309
      Mercier, 929 A.2d at 811.
310
   See Defs.’ Opening Br. at 32–36 (citing Third Point, 2014 WL 1922029, at *21–22;
Yucaipa, 1 A.3d at 343; Polk v. Good, 507 A.2d 531, 537 (Del. 1986); Cheff v. Mathes,
199 A.2d 548, 556 (Del. 1964)).

                                               65
          Defendants first cite to Polk, a stockholder challenge to Texaco’s agreement to

repurchase the shares of the Bass Brothers, well-known takeover artists and

greenmailers, 311 and who had acquired just under 10% of the company’s stock. 312 The

Bass brothers were poised to launch “some hostile . . . move” on Texaco at a time when

the company was “vulnerable” because “management was consumed with . . . obtaining

government and shareholder approval” of its $10 billion acquisition of Getty Oil

Company—at the time, “one of the biggest corporate acquisitions in history.” 313 The

purchase of the Bass Brothers’ shares drew multiple stockholder lawsuits. The company

settled the lawsuits by agreeing to provide extensive supplemental disclosures and modify

a standstill agreement that was part of the transaction. 314     This court approved the

settlement over the objection of certain Texaco stockholders, and the objectors appealed.

          On appeal, the high court found that the board reasonably identified a cognizable

threat under Unocal based on the “disruptive effect and the potential long-term threat”

posed by the Bass Brothers. 315 In support of this conclusion, the high court simply cited



311
   See Peter Applebome, Texas Deal Maker: Robert M. Bass; A Younger Brother Steps
Out on His Own, N.Y. Times (June 5, 1988), https://www.nytimes.com/1988/06/05/
business/texas-deal-maker-robert-m-bass-a-younger-brother-steps-out-on-his-own.html;
see also Michael H.Q.L. Lau, Adequate Remedies For Tender Offer Abuse: Resurrecting
Manipulation and Reforming The Business Judgment Rule, 9 U. Haw. L. Rev. 209,
216 n.59 (1987) (referring to the Bass Brothers as “examples of major investors who
profited greatly in 1984 from tremendous greenmail profits”).
312
      Polk, 507 A.2d at 533.
313
      Id. at 533–34.
314
      Id. at 535.
315
      Id. at 537.

                                             66
Unocal, which involved defensive measures adopted in response to takeover activity. The

high court’s abbreviated reference to Unocal suggests that the Delaware Supreme Court

credited that the Bass Brothers presented a takeover threat. The lack of more extensive

analysis also is not surprising because Polk involved an appeal from a decision approving

a negotiated settlement. The court thus applied a doubly-deferential legal standard:

settlements are approved at the discretion of the trial court, and those decisions are

reviewed on appeal with deference. 316 The Polk case does no validate a generalized

concern about activism as a threat that supports a defensive response.

            Defendants next cite to Cheff, where the board of Holland Furnace Company

(“Holland”) rejected a merger proposal from Arnold H. Maremont of Maremont

Automotive Product, Inc. (“Motor Products”). 317 Unbeknownst to the Holland board at the

time, Motor Products had acquired a large block of Holland shares on the open market, and

after Holland rebuffed Maremont’s merger proposal, Maremont began using his stock

holding to agitate for control and a restructuring of the company. He demanded that he be

named to the Holland board, “threat[ened] to liquidate the company,” and threatened to

“substantially alter” Holland’s sales force, which Holland viewed as a “vital factor in the

company’s success.” 318 Maremont’s threats caused operational disruption—“substantial



316
    Polk, 507 A.2d at 536 (observing that “our standard of review is whether under all the
facts and circumstances the Chancellor abused his discretion” and “we must find the
evidence so strongly to the contrary as to amount to an abuse of discretion” (citing Rome
v. Archer, 197 A.2d 49, 54 (Del. 1964)).
317
      Cheff, 199 A.2d at 551–53.
318
      Id.

                                            67
unrest . . . among the employees” that caused twenty-five of the Holland’s “key men” to

resign. 319

          As in Polk, the Holland board responded to Maremont’s activity by repurchasing

his shares at a premium, and the repurchase precipitated derivative stockholder actions

alleging that the repurchase constituted a breach of fiduciary duties. 320 The trial court held

in the plaintiffs’ favor. On appeal, the Supreme Court found that the Holland board acted

with justification in response to a reasonable threat to Holland’s existence:          “[T]he

board . . . believed, with justification, that there was a reasonable threat to the continued

existence of Holland, or at least existence in its present form, by the plan of Maremont to

continue building up his stock holdings.” 321 Like Polk, Cheff did not involve generalized

concern about activism. It involved a concrete takeover attempt and a specific and on-going

threat.

          Defendants further cite to Yucaipa, where Ron Burkle’s activist hedge fund Yucaipa

had acquired a 17.8% stake in Barnes & Noble and disclosed in its 13D that it might acquire

as much as 50%. 322 Another hedge fund with a history of piggybacking on Yucaipa’s

investments increased its stake from 6.37% to 17.44% of the company. 323 In response, the




319
      Id. at 551–52.
320
      Id. at 552–53.
321
      Id. at 556.
322
      Yucaipa, 1 A.3d at 318, 323.
323
      Id. at 324–25.

                                              68
company adopted a pill with a 20% threshold while grandfathering the 30% stake of the

company’s founder and CEO. 324 Yucaipa brought litigation challenging the pill.

          After trial, the court upheld the pill under Unocal. When evaluating the first prong

of Unocal, the court found that the board acted with justification in response to the threat

of a “creeping acquisition” and that the pill was a reasonable response. 325 Like Polk and

Chef, Yucaipa involved a specific takeover attempt—there through a creeping

acquisition—that manifested as a concrete threat. Nothing in Yucaipa validates a general

concern regarding stockholder activism.

          Defendants lastly cite to Third Point, as case that resembles Yucaipa. Dan Loeb’s

activist hedge fund Third Point acquired just under 10% of Sotheby’s stock, publicly filed

a “poison pen” letter decrying various board decisions, began spreading rumors that he

intended to replace management, and launched a proxy contest to replace three incumbents

on Sotheby’s twelve-person board. 326 Sotheby’s also detected “several hedge funds” in

addition to Third Point “accumulating its stock simultaneously.” 327 Sotheby’s board

adopted a pill with a 10% threshold. 328 Loeb requested a waiver of the pill, which the board

refused. 329 Third Point brought litigation challenging the adoption and refusal to waive the

pill and sought to preliminarily enjoin the annual meeting pending resolution of its claims.


324
      Id. at 320–21.
325
      Id. at 352–53, 359–60.
326
      Third Point, 2014 WL 1922029, at *6–9.
327
      Id. at *17.
328
      Id. at *10.
329
      Id. at *14.

                                               69
            On a decision denying the motion for preliminary injunction, this court concluded

that the plaintiffs were not likely to succeed on their claims. When evaluating the first

prong of Unocal, the court found that the board was justified in adopting the pill for the

purpose of defending against “creeping control.” 330 The court acknowledged, however,

that the creeping-control threat was no longer present when the board determined not to

waive the pill at Loeb’s request. By that time, the threat had morphed into a concern that

Third Point would improperly exercise “effective, rather than explicit, negative control” as

Sotheby’s largest stockholder. 331 The court cautioned against viewing “effective negative

control” as “a license for corporations to deploy defensive measures unreasonably” and

observed that the circumstances in Third Point rendered the threat legitimate in part

because Loeb had acted in an “aggressive and domineering manner.” 332 Third Point thus

involved a specific takeover attempt that started as an effort to obtain creeping control. The

Third Point decision does not validate a general concern about activism as a legitimate

threat.

            None of these decisions support the notion that generalized concern about

stockholder activism constitutes a cognizable threat under Unocal. Rather, these cases

demonstrate that a board has authority to respond to a specific takeover attempt, even when

the attempt does not involve a traditional tender offer. Read broadly, the cases support the

proposition that a Board can adopt defensive measures in response to concrete action by a


330
      Id. at *17.
331
      Id. at *22.
332
      Id.

                                               70
stockholder activist.      The Board’s general concern about stockholder activism is

insufficient.

                             ii.      Short-Termism and Distraction

         The Board’s second concern was that activists might pursue short-term agendas or

disrupt or distract management. The “short-termism” justification refers to the concern

that “a particular activist seeks short-term profit without regard to the impact on the

company’s long-term prospects.” 333 The “disruption” justification typically refers to the

concern that the actions of the activists might cause operational disruption, as in Cheff.

Here, the Director Defendants instead frame this concern as a desire to insulate the

management team from distraction. 334

         No case has evaluated under Unocal whether these types of particularized activist

concerns constitute cognizable threats. The threats validated in Defendants’ four cases

discussed above involved threats that differed materially from the factual context here.

         Each of Defendants’ cases, unlike this case, involved takeover threats. In Polk, the

Bass Brothers had obtained a substantial equity stake in the company. 335 In Cheff, an


333
      Anti-Activist Poison Pills at 931 (internal quotation marks omitted).
334
      See supra notes 269, 271, 275, 294, 295 and accompanying text.
335
    See Polk, 507 A.2d at 533–34. As discussed above, the Polk court found the “disruptive
effect and the potential long-term threat” posed by a stockholder as cognizable under the
first prong of Unocal. Id. at 537. Although this passing language seems supportive of
Defendants’ position, the facts of this case reveal that the board of Texaco acted in response
to a takeover threat. Also, the court’s reasoning on this point was underdeveloped, perhaps
because Unocal was nascent and the court was applying a highly deferential legal standard.
Consequently, this court does not view reference to a “potential long-term threat” and
“disruptive effect” in Polk as supporting of a holding that such threats standing alone are
cognizable under Delaware law. See id.

                                               71
acquirer had made a merger proposal and acquired a substantial bock, then used that block

to advocate for a takeover, resulting in operational disruptions were so severe as to threaten

the corporation’s existence. 336 In Yucaipa and Third Point, the directors responded to

creeping takeovers, which in Third Point could have left the activist with “effective

negative control.” 337    None of the cases involved a response to activism per se.338

Moreover, each of Defendants’ cases, unlike this case, involved defensive measures

adopted in response to a specific activist or group of activists. The threat was not

hypothetical. 339

         Reasonable minds can dispute whether short-termism or distraction could be

deemed cognizable threats under Delaware law. These sorts of justifications, particularly

short-termism, are conspicuous in the policy debate, 340 but they become nebulous when


336
      Cheff, 199 A.2d at 551, 556.
337
      See Third Point, 2014 WL 1922029, at *21–22; Yucaipa, 1 A.3d at 352–53.
338
   See, e.g., Anti-Activist Poison Pills at 934–36 (discussing the presence of “creeping
control” concerns in Third Point and Yucaipa).
339
    See Third Point, 2014 WL 1922029, at *18, 21–22; Yucaipa, 1 A.3d at 348; Polk, 507
A.2d at 537; Cheff, 199 A.2d at 551–52, 556. Although Cheff was decided in 1964, over
twenty years before Unocal, it was cited favorably in Unocal and thus bears continued
relevance on the application of intermediate scrutiny. See Unocal, 493 A.2d at 953–54
(citing Cheff for the proposition that, when adopting defensive measures, “a Delaware
corporation may deal selectively with stockholders, provided the directors have not acted
out of a sole or primary purpose to entrench themselves in office”).
340
    See, e.g., Martin Lipton, The Threat to the Economy and Society from Activism and
Short-Termism Updated, Harv. L. Sch. F. on Corp. Governance (Jan. 27, 2015)
https://corpgov.law.harvard.edu/2015/01/27/the-threat-to-the-economy-and-society-from-
activism-and-short-termism-updated/; Leo E. Strine, Jr., One Fundamental Corporate
Governance Question We Face: Can Corporations Be Managed For The Long Term
Unless their Powerful Electorates Also Act and Think Long Term?, 66 Bus. Law. 1 (2010).
See generally Anti-Activist Poison Pills at 930.

                                             72
viewed through a doctrinal lens.          The central criticism of short-termism is that

“shareholders who favor short-termism . . . are hurting themselves as much as they are

hurting their fellow shareholders.” 341 This is a valid policy argument, but as one group of

scholars have commented, the “‘short-termism’ argument just particularizes the concern

that shareholders will cast votes in a mistaken assessment of their own best interests.” 342

That is, short-termism and distraction concerns boil down to the sort of we-know-better

justification that Delaware law eschews in the voting context.

          Although there is room to disagree as to whether short-termism or distraction could

be deemed cognizable threats under Delaware law, this decision does not resolve that issue.

Even if justifications of short-termism or disruption could rise to the level of a cognizable

threat, hypothetical versions of these justifications cannot. The concerns in this case are

raised in the abstract—there is no “specific, immediate” activist play seeking short-term

profit or threatening disruption. 343 When used in the hypothetical sense untethered to any

concrete event, the phrases “short-termism” and “disruption” amount to mere euphemisms

for stereotypes of stockholder activism generally and thus are not cognizable threats.




341
      Anti-Activist Poison Pills at 931–32.
342
      Id. at 931.
343
    Trial Tr. at 544:12–15 (Buese) (“No, there was no actual threat. From our perspective,
it was a perceived threat . . . .”).

                                              73
                            iii.     Rapid Accumulation of Stock

          The third justification for the Plan is the concern that activists might rapidly

accumulate over 5% of the stock and the belief that the Plan could serve as an early-

detection devise to plug the gaps in the federal disclosure regime.

          In his March 2015 Harvard Business Review article, Corporate Governance 2.0,

Professor Subramanian advocates for boards of public companies to adopt what he calls an

“advance notice” pill with a 5% threshold. 344 He argues that “when an activist investor

threatens a proxy contest or a strategic buyer makes a hostile tender offer,” boards often

react with a “no-holds-barred, scorched-earth” defense rather than providing stockholders

with an “orderly shareholder voice.” 345 As a contributing factor to this problem, he cites

“lightning strike attacks,” which are rapid, undetected accumulation of stock in a short

period of time, the precise concern articulated by the Board in this action. 346 Corporate

Governance 2.0 cites to one instance of a lightning-strike raid in 2010 involving J.C.

Penney, where two activist groups acquired more than a quarter of the company’s shares

before the ten-day disclosure requirement expired. 347

          Lightning strikes go undetected under the federal disclosure regime, which requires

stockholders to disclose their ownership position after crossing the 5% threshold but gives



344
      JX-169 (“Corporate Governance 2.0”) at 15.
345
      Id. at 12–14.
346
      Id. at 15.
347
    Corporate Governance 2.0 at 14–15. The J.C. Penney anecdote demonstrates that
lightning-strike attacks can happen, though the record lacks empirical evidence of their
frequency or likelihood generally or Williams’ susceptibility to such an event.

                                              74
stockholders ten days to do so.            The federal disclosure regime does not prohibit

stockholders from continuing to acquire stock during that ten-day period and does not

capture “wolf pack” activity. 348

            To avoid lightning strikes and promote an “orderly shareholder voice,”

Subramanian recommends that boards effectuate a private-ordering response in the form

of an advance-notice pill. 349 A similar private-ordering solution to perceived defects in the

federal disclosure regime was endorsed by Professors John Coffee and Dairus Palia in their

Spring 2016 article, The Wolf at the Door: The Impact of Hedge Fund Activism on

Corporate Governance (“Wolf at the Door”). 350 This decision refers to the private-

ordering solutions discussed in both Corporate Governance 2.0 and Wolf at the Door as

“gap-filling pills.”

            This decision need not address whether a true gap-filling pill would be permissible.

As discussed below, the features of the Plan are more extreme than any of the gap-filling

pills discussed in Corporate Governance 2.0 or Wolf at the Door. At this stage of the

analysis, the question is whether the desire to fill gaps in federal disclosure laws through

private ordering constitutes a legitimate corporate objective under Unocal. A related

question is whether the gap-filling objective becomes more viable in the face of market




348
      Corporate Governance 2.0 at 15.
349
      Id.
350
   John C. Coffee, Jr. & Darius Palia, The Wolf at the Door: The Impact of Hedge Fund
Activism on Corporate Governance, 41 J. Corp. L. 545, 601–02 (2015).

                                                 75
uncertainty or a precipitous stock drop resulting in a stock price that undervalues the

corporation.

         Reasonable minds can dispute whether a gap-filling purpose standing alone is a

legitimate corporate purpose under Unocal. The main concern is that if gap filling were a

legitimate corporate objective that justified the adoption of a poison pill, then all Delaware

corporations subject to the federal disclosure regime would have a ready-made basis for

adopting a pill. These policy concerns are only slightly mitigated by a precipitous stock

drop, which is not an uncommon occurrence.

         Recognizing an omnipresent justification for poison pills would constitute a

dramatic turn in Delaware law, which has consistently held that a pill’s adoption and

maintenance raises concerns sufficient to give rise to enhanced scrutiny. This court

routinely views poison pills as situationally specific defenses and has conducted fact-

intensive inquiries to determine whether the action is justifiable under the unique

circumstances of the case. Put differently, Delaware law has handled these “nuclear

weapon[s] of corporate governance” with the delicacy they deserve. 351            Delaware’s

approach has created an appropriate culture of caution in the board room. For example,

last year prominent defense firms recommended against the reflexive adoption of a pill in

response to COVID-19, noting the need for “[c]ompany-specific circumstances as well as

indicia of emerging or present threats” to justify a pill’s adoption. 352


351
      See Trial Tr. at 53:18–55:10, 114:10–12 (Cogut).
352
   See, e.g., David Katz & Sebastian V. Niles, Rights Plans (“Poison Pills”) in the
COVID-19 Environment—“On the Shelf and Ready to Go”?, Harv. L. Sch. F. on Corp.
Governance (Apr. 2, 2020), https://corpgov.law.harvard.edu/2020/04/02/rights-plans-
                                              76
         Just as this decision need not decide in the abstract whether a gap-filling pill is

permissible, this decision also need not address whether gap-filling represents a legitimate

corporate objective. This decision instead assumes for the purposes of analysis that gap

filling to detect lightning strikes at a time when stock price undervalues the corporation is

a legitimate corporate purpose under the first prong of Unocal. The question becomes

whether the adoption of the Plan was a proportional response to that assumedly valid threat.

                2.     The Proportionality of the Response

         Because Plaintiffs do not claim that the Plan is coercive or preclusive, 353 the second

prong of the Unocal inquiry requires the court to evaluate whether Defendants proved that

adopting the Plan fell within a range of reasonable responses to the lightning-strike threat

posed. 354

         The thirty-thousand-foot view looks bad for Defendants. As Morgan Stanley

advised the Board at the March 19 Meeting, the 5% trigger alone distinguished the Plan;

only 2% of all plans identified by Morgan Stanley had a trigger lower than 10%. 355 Even

among pills with 5% triggers, the Plan ranked as one of only nine pills to ever utilize a 5%



poison-pills-in-the-covid-19-environment-on-the-shelf-and-ready-to-go/ (issuing general
guidance to companies initially responding to the COVID-19 pandemic).
353
    Plaintiffs failed to brief and thus waived these arguments. See Emerald P’rs v. Berlin,
726 A.2d 1215, 1224 (Del. 1999) (“Issues not briefed are deemed waived.”); accord.
Adams v. Calvarese Farms Maint. Corp., 2010 WL 3944961, at *21 (Del. Ch.
Sept. 17, 2010) (“Because [plaintiff] did not address these items in her post-trial briefs or
otherwise cogently present evidence and argument regarding them in connection with the
trial, she has waived them.”).
354
      See Unitrin, 651 A.2d at 1387–88 (quoting Paramount, 637 A.2d at 45–46).
355
      JX-57 at 4 (noting that “[n]o precedents exist below 5%”).

                                               77
trigger outside the NOL context. 356 Among Delaware corporations, it was one of only two.

The other Delaware corporation to adopt a 5% trigger for a non-NOL pill did so in

distinguishable circumstances—in the face of a campaign launched by an activist who held

7% of the company’s outstanding shares at the time the pill was adopted. 357 Of the twenty-

one pills adopted between March 13 and April 6, 2020, only the Plan had a 5% triggering

threshold. 358 Of the twenty-one companies that adopted pills during that time, thirteen

faced ongoing activist campaigns when adopting their pill. 359

            The Plan’s other key features are also extreme. The Plan’s “beneficial ownership”

definition goes beyond the default federal definitions to capture synthetic equity, such as

options. 360 The Plan’s definition of “acting in concert” goes beyond the express-agreement

default of federal law to capture “parallel conduct” and add the daisy-chain concept. The

Plan’s “passive investor” definition goes beyond the influence-control default of federal

law to exclude persons who seek to direct corporate policies. In sum, the Plan increases

the range of Williams’ nuclear missile range by a considerable distance beyond the

ordinary poison pill. 361




356
      Mills Report ¶ 47.
357
      Id.
358
      JX-92 at 3.
359
      Id.
360
      See Anti-Activist Poison Pills at 949–50.
361
    See Mills Report ¶¶ 35, 47 (“Among the COVID Pills, the Williams Pill is by far the
most restrictive. The Williams Pill contains a suite of features that, in combination, appears
to be unprecedented.”).

                                                  78
            The fact that the Plan’s features depart from the default federal disclosure

regulations is consistent with a gap-filling purpose, but the Plan’s features do not compare

well against those of gap-filling pills. As discussed above, in 2015 and 2016, Professor

Subramanian in Corporate Governance 2.0 and Professors Coffee and Palia in Wolf at the

Door each endorsed different versions of a gap-filling pill. The Plan’s features exceed

what commentators have proposed.

            Professor Subramanian described one gap-filling pill in Corporate Governance 2.0.

His advance-notice pill had a 5% threshold tempered by an exemption for stockholders that

disclose their position within two days of crossing the threshold. 362

            The authors of Wolf at the Door discuss two gap-filing pills. The first proposal is a

“standing” poison pill that defines a “group” more broadly than the express-agreement

default of federal disclosure law. 363 This standing pill would “preclude any shareholder—

with some possible exemption for ‘passive’ shareholders—from exceeding a specified

level (either 15% or possibly 10%)” and would include an “acting in concert” provision

defined broadly so as to capture persons acting “‘in conscious parallelism’ with the leader

of the ‘wolf pack.’” 364 The authors observe, however, that the standing pill “will create

considerable uncertainty and place high demands on courts.” 365


362
   Corporate Governance 2.0 at 15. Although the article is silent as to the pill’s other
features, one can assume that the designer had parallel-conduct AIC provisions and other
expansive features in mind. See Subramanian Report ¶¶ 37–39, 50, 81.
363
      Wolf at the Door at 601–02.
364
      Id.
365
      Id. at 602.

                                                 79
         The authors’ second proposal is a window-closing pill, which builds off of a

proposal made in 2010 by a New York law firm following the J.C. Penney lightning-strike

attack. 366 This pill would maintain the express-agreement acting in concert default of the

federal disclosure regime but include a lower trigger threshold “of as little as 5.1% of the

target’s stock if the acquirer did not file a Schedule 13D before purchasing stock in excess

of the specified threshold.” 367 The window-closing pill “has a limited objective . . . of

compelling disclosure so that a board of directors, stockholders and the trading markets




366
    See id.; Peter S. Golden, The Window Closing Pill – One Response to Stealth Stock
Acquisitions, Harv. L. Sch. F. on Corp. Governance (Jan. 6, 2011),
https://corpgov.law.harvard.edu/2011/01/06/the-window-closing-pill-one-response-to-
stealth-stock-acquisitions/ [hereinafter The Window Closing Pill]. The concept of a
window-closing pill has been endorsed by commentators, including former Chief Justice
Strine in his extra-judicial writing. See Leo E. Strine, Jr., Who Bleeds When the Wolves
Bite?: A Flesh-and-Blood Perspective on Hedge Fund Activism and Our Strange
Corporate Governance System, 126 Yale L.J. 1870, 1963–64 (2017); Arthur Fleischer, Jr.,
Alexander R. Sussman & Gail Weinstein, Takeover Defense: Mergers and Acquisitions
§ 5.01[A][1] (8th ed. 2018) (describing the window-closing pill as “essentially benign,
since the acquiror is not precluded from acquiring more than 5% of the target’s outstanding
voting securities once position disclosure has been made”); Simon M. Lorne and Joy
Marlene Bryan, 11A Acquisitions & Mergers: Negotiated and Contested Transactions
§ 5:68.60 (2020) (“The plan is benign because the acquirer is not precluded from acquiring
more than a five percent voting or financial interest in a company and it would not create
an impediment to purchasing shares pursuant to a tender offer.”); William R. Tevlin, Note,
The Conscious Parallelism of Wolf Packs: Applying the Antitrust Conspiracy Framework
to Section 13(D) Activist Group Formation, 84 Fordham L. Rev. 2335, 2349 (2016) (noting
that “corporations may utilize” a window pill “to fight off wolf packs”). But see Maria
Lucia Passador, The Woeful Inadequacy of Section 13(D): Time for a Paradigm Shift?,
13 Va. L & Bus. Rev. 279, 295 (2019) (commenting that “shortening the reporting window
would affect the ability of investors to launch campaigns for corporate control, reducing
the staggering profits accumulated as a result of their toehold, and making the accumulation
of shares more expensive”).
367
      Wolf at the Door at 602 (emphasis added).

                                             80
can evaluate the ownership position of a substantial non-passive investor.” 368 As originally

conceived, the window-closing pill would have a “transitory five plus percent flip-in

trigger,” meaning that it is only triggered if a stockholder exceeds 5% ownership within

the ten-day window before disclosing the triggering acquisition. 369

            The authors recognize that the window-closing pill too “would be subject to legal

challenge” and would “anger the proxy advisors (who would then recommend that

institutions withhold their votes for the directors of this corporation).” 370 Accordingly,

they identify a series of “compromises” designed to mitigate the impact of the window-

closing pill. 371 For example, the window-closing pill “might compensate for its short fuse

by allowing the bidder to accumulate a greater level of stock (say, 15 or 20%), so long as

it filed with the SEC immediately after crossing 5%.” 372 Alternatively, it “might permit a

100% bid to be made” upon the bidder’s disclosure. 373 In the authors’ view, “[e]ither

concession should lead the Delaware courts to accept such a pill because neither pill is

‘preclusive.’” 374




368
      The Window Closing Pill.
369
      Id.
370
      Wolf at the Door at 602.
371
      Id.
372
      Id.
373
      Id.
374
      Id. (quoting Unitrin, 651 A.2d at 1387).

                                                 81
          The Plan includes more aggressive features than any of the gap-filling pills. The

standing pill includes a higher trigger threshold of “either 15% or possibly 10%.” 375 The

window-closing pill contemplates a comparable threshold (“as little as 5.1%.”), but a less

inclusive acting-in-concert provision (an express-agreement provision). 376         To that

structure, the authors recommended a series of potential compromises. Even the most

extreme of the gap-filling pills, the advance-notice pill, contemplates an exemption for

“shareholders that disclosed their positions within two days of crossing the threshold.” 377

          Had the Board desired to close some of the gaps in the federal disclosure regime,

the Board might have considered one of the less extreme options aimed at detection and

designed to compel stockholder disclosure. Instead, the Board selected a Plan with features

that went beyond those of gap-filling pills. Regardless of whether the Board intended to

gap fill federal disclosure regulations—and whether that intent is permissible—the Plan’s

combination of features created a response that was disproportionate to its stated

hypothetical threat.

          The Plan’s features also raise concerns when evaluated independently and divorced

from comparisons. As Plaintiffs’ proxy solicitor testified at trial, the Plan’s combination

of features are likely to chill a wide range of anodyne stockholder communications.378


375
      Id. at 601–02.
376
      Id. at 602.
377
      Corporate Governance 2.0 at 15.
378
   See Trial Tr. at 209:7–23, 231:6–14, 233:4–11, 255:7–12 (Mills); see also Mills Report
¶¶ 55–56, 64–68, 73 (describing various forms of pre-proxy contest stockholder activism
that the Plan’s combination of features deters).

                                             82
Although the 5% trigger is a marked departure from market norms, it is not the most

problematic aspect of the Plan, because a 5% ownership limit still permits an activist to

buy a larger dollar value toehold in Williams than the vast majority of other poison pills

with higher triggers. 379 The primary offender is the AIC Provision, whose broad language

sweeps up potentially benign stockholder communications “relating to changing or

influencing the control of the Company.” 380 The definition gives the Board discretion to

determine whether “plus” factors as innocuous as “exchanging information, attending

meetings, [or] conducting discussions” can trigger the Plan. 381 This language encompasses

routine activities such as attending investor conferences and advocating for the same

corporate action. 382 It gloms on to this broad scope the daisy-chain concept that operates

to aggregate stockholders even if members of the group have no idea that the other

stockholders exist. 383

            In their 2019 doctrinal and policy analysis of anti-activist poison pills, Professors

Marcel Kahan and Edward Rock express concerns over the breadth of a nearly acting-in-

concert provision. 384 In their view, “wolf-pack provisions suffer from two fatal flaws, each


379
      See Trial Tr. 369:15–371:20, 377:9–24 (Subramanian).
380
      See JX-69 at 18 (emphasis added).
381
      Id.
382
      Trial Tr. at 190:8–14, 196:2–15, 266:8–267:5 (Mills); Mills Report ¶¶ 58–59.
383
   See Trial Tr. 103:14–18 (Cogut) (agreeing that stockholders have no way to know with
any certainty with whom they are aggregated); id. 608:4–610:14 (Buese) (same); Fuller
Dep. Tr. at 139:24–140:6 (same).
384
   See Anti-Activist Poison Pills at 962–66. In a blog posted at the beginning of the
pandemic and after Williams had adopted the Plan, Professor Rock wrote that the pandemic
presented “a time to put the ordinary debate [about rights plans] aside” and for stockholders
                                                 83
of which would on its own be sufficient to render them invalid.” 385 First, they “do not

clearly specify what activities would result in aggregation.” 386 Key terms like “parallel,”

“relating to,” and “influencing” are hard to apply, and “plus factors like ‘exchanging

information’ and ‘attending meetings’” are quite broad. 387 “Because triggering a pill would

have severe adverse consequences, such vague provisions would have a chilling effect on

an activist’s ability to communicate with other shareholders.” 388 Second, “the very purpose

of wolf-pack provisions—to make illicit parallel actions that are not the product of an

agreement—is based on a fundamental misconception of how shareholders ought to

interact.” 389 Expounding on this last criticism, the authors explain that “[t]hese sorts of




and proxy advisory firms “to provide boards with space to respond to the multiple
challenges of protecting firms, employees, consumers, and the country” without “worrying
that they will soon find an activist on their doorstep demanding answers.” JX-94 at 2–3.
Professor Rock then forwarded this blog to Cogut. Id. at 1. Defendants treat this exchange
as a recantation of the conclusions drawn by Professors Kahan and Rock in their 2019
article, but that is an exaggeration. Professor Rock’s blog is best understood as an appeal
to activists and boards alike to use common sense during a global emergency. See, e.g., id.
(cautioning that “boards shouldn’t take advantage of this crisis to erect entrenched
defensive measures like staggered boards that shareholders have clearly rejected”).
385
      Anti-Activist Poison Pills at 964.
386
      Id.
387
      Id.
388
    Id.; see also In re Versum Materials, Inc. S’holder Litig., C.A. No. 2019-0206-JTL, at
53–54 (Del. Ch. July 16, 2020) (TRANSCRIPT) (expressing concern over the breadth of
a nearly identical AIC provision and explaining: “What the act[ing]-in-concert provision
attempts to cut off, or at least threaten, is all of the activities that lead up to the giving of
the revocable proxy or the making of the revocable tender. So it nominally preserves the
end product . . . but . . . interdicts all of the preliminary steps that lead to the customary
rendering of that proxy . . . .”).
389
      Anti-Activist Poison Pills at 964.

                                               84
provisions threaten to chill the sort of shareholder interaction upon which sound corporate

governance depends and that decades of reform have sought to encourage.” 390

          To illustrate both fatal flaws and the effect of wolfpack provisions on stockholder

activity, the authors present a hypothetical about Remus and Lupin, which this decision

takes the liberty of altering to illustrate the same points. 391 Imagine that Remus and Lupin

each own 3% of Williams stock. Each is aware of the other’s activities solely from rumors

and public disclosures. Remus sends a letter to Williams asking for ESG initiatives and

threatening to buy up stock and run a proxy contest if the Board does not adopt his proposal.

Lupin has reviewed and agrees with Remus’s proposal.

          Can Lupin meet with the Board, Remus, or other Williams stockholders to discuss

Remus’s ESG proposal without triggering the Plan?              Probably not.    Can Remus

communicate with other stockholders to determine whether there is support for his ESG

proposal before launching the proxy context without fear of triggering the Plan? Not

without risk of aggregating those stockholders under the AIC Provision.

          Defendants have a few responses to these criticisms of the AIC Provision. First,

they say that the Plan does not preclude any stockholder from launching a proxy contest,

and that “[a]ny purported impact the Plan might have on routine activism, short of a proxy

contest, is irrelevant under Unocal.” 392 That argument misunderstands the proportionality

inquiry of Unocal, which is not limited to the analysis conducted in Moran; rather, the


390
      Id. at 964–65.
391
      See id. at 965.
392
      Defs.’ Opening Br. at 43.

                                              85
proportionality analysis is tied to a pill’s purpose, and with new purposes come new

considerations. 393 Moreover, as Plaintiffs’ expert opined, activity leading up to a proxy

contest can impede a stockholder’s ability to launch a proxy contest by cutting off private

communications in advance of proxy contests. 394        Mills explained that stockholders

frequently “take the temperature” of other stockholders in advance of launching a proxy

contest in light of the risk of financial and reputational damage resulting from a failed

contest. 395

        Second, Defendants observe that the AIC Provision is limited to actions that

“relating to changing or influencing control” of Williams. 396 Defendants contend that most

routine forms of stockholder activism do not involve changing or influencing control of a

company. Defendants argue that the AIC Provision contains several other “guardrails”

limiting its applicability even when stockholders’ do act in ways “relating to changing or




393
   See, e.g., eBay, 16 A.3d at 31 (stating that “[t]he intermediate standard of review is not
limited to the historic and now classic paradigm”).
  See generally Trial Tr. at 190:3–14, 212:10–13, 276:9–277:10 (Mills); see also Mills
394

Report ¶¶ 64–66.
395
   Mills Report ¶ 64. Defendants’ expert proxy solicitor disputes these conclusions. In
his view, the AIC Provision would not substantially impede a stockholders’ ability to
obtain information to assess the likelihood of success before launching a proxy contest.
Goldfarb Report ¶ 45. Goldfarb argues that proxy solicitors could aid in this effort, in part
by reaching out stockholders who fall within the definition of “passive investor.” Id.
Goldfarb was a highly qualified and credible witness, but this aspect of his testimony
ignores the possibility that proxy solicitors would trigger the daisy chain provision, see
Trial Tr. 196:16–197:8 (Mills), and relies on a definition of “passive investor” that this
decision has rejected.
396
   Defs.’ Opening Br. at 47, 51; Trial Tr. at 566:23–567:19 (Buese); id. 396:10–16
(Subramanian).

                                             86
influencing control” of the Company. 397 To echo the concerns of Professors Kahan and

Rock, however, terms like “relating to” and “influencing,” along with the other broad

guardrails, are nebulous and broad. Moreover, Cogut conceded at trial that facts similar to

the above hypothetical would change or influence control of a company and be included

within the AIC Provision. 398

         Third, Defendants argue that the Board would never trigger the Plan in response to

an activist play like the Remus Lupin hypothetical. 399 They describe such an outcome is

“farfetched,” and they say that the court should not presume that the Board would misuse

its power under the Plan. 400 But this line of logic would excuse nearly any combination of

poison pill terms and does not support a finding that the Plan’s terms were reasonable in

relation to the threat posed. 401 It also provides cold comfort to Remus and Lupin, and




397
      Defs.’ Opening Br. at 52–54.
398
      Trial Tr. 169:20–170:20 (Cogut).
399
      See Defs.’ Opening Br. at 49–52.
400
    Defs.’ Opening Br. at 49 (quoting Trial Tr. at 254:13–258:4 (Mills) (“[I]t might be
farfetched that they would trigger. But it’s not farfetched that they would call [an activist]
on their behavior and say, ‘look what our pill says and look what you’re
doing. . . . [Y]ou should shut up or bring your position below 5 percent.’”)).
401
    Defendants’ argument overlooks the stifling impact the Plan has on stockholder
communications, a chilling effect that exists whether the Board triggers the Plan or not.
See, e.g., id.; Mills Report ¶¶ 68, 73 (concluding that the Plan is likely to stifle normal
stockholder communications); Mills Rebuttal Report ¶¶ 48–51 (concluding that the
“guardrails” in the AIC Provision place investors at the mercy of the Board’s broad
discretion, noting that Board discretion and after-the-fact litigious remedies don’t “address
or mitigate the current chilling effect of the Wolfpack Provisions on stockholder activism
and the free exercise of the stockholder franchise”).

                                             87
stockholders like them, who cannot rely on the Board’s benevolence and must regulate

their behavior based on what the Board could do. 402

         The Passive Investor Definition sets another easily activated tripwire. Mills cites to

a concrete example of this concern. On the day the Plan was announced, a representative

of BlackRock, which holds over 5% of Williams’ outstanding common stock [and a 13G

filer], criticized Williams for failing to be fully transparent concerning the adoption of the

Plan, stating “[t]his doesn’t look good from an ESG perspective.” 403 This email reflects

BlackRock “exercising the power to direct or cause the direction of the management and

policies of the Company” and thus excludes BlackRock from the Passive Investor

Definition. 404 While it is probably true that the Board would exempt Blackrock and not

risk angering a major stockholder player, other stockholders may not be so fortunate.

         In the end, Defendants “bear the burden to show their actions were reasonable.” 405

They have failed to show that this extreme, unprecedented collection of features bears a



402
   See, e.g., id.; Mills Report ¶¶ 68, 73 (concluding that the Plan is likely to stifle normal
stockholder communications); Mills Rebuttal Report ¶¶ 48–51 (concluding that the
“guardrails” in the AIC Provision place investors at the mercy of the Board’s broad
discretion, noting that Board discretion and after-the-fact litigious remedies don’t “address
or mitigate the current chilling effect of the Wolfpack Provisions on stockholder activism
and the free exercise of the stockholder franchise”).
403
      JX-73 at 3.
404
      See JX-69 at 22.
405
   Mercier, 929 A.2d at 807 (citing Unocal, 493 A.2d at 955); eBay, 16 A.3d at 35 (holding
that where a rights plan “falls outside the range of reasonableness” the defendants fail “to
meet their burden of proof under the second prong of Unocal”); accord Air Prods., 16 A.3d
at 92, 113 (holding that “the target board must show . . . that any board action . . . is
‘reasonable in relation to the threat posed” and that the “Defendants bear the burden of
showing that their defenses . . . fall within a ‘range of reasonableness.’” (quoting Unitrin,
                                               88
reasonable relationship to their stated corporate objective. Because Defendants failed to

prove that the Plan falls within the range of reasonable responses, the Plan is invalid.

III.   CONCLUSION

       For the foregoing reasons, judgment is entered in favor of the certified class

declaring the Plan unenforceable and permanently enjoining the continued operation of the

Plan. Having concluded that the Plan is unenforceable because the Director Defendants

breached their fiduciary duties under Unocal when adopting it, this decision need not

resolve whether the Director Defendants independently breached their fiduciary duties by

failing to redeem the Plan.




651 A.2d at 1388)); Yucaipa, 1 A.3d at 331 (“[T]he board bears the burden to show that
the pill is reasonable”).

                                             89